Exhibit  10.1
Execution Version
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of
February __, 2011 by and among Augme Technologies, Inc., a Delaware corporation
(the “Company”), and each purchaser identified on the signature pages hereto
(each, including its successors and permitted assigns, a “Purchaser” and
collectively, the “Purchasers”).
 
RECITALS
 
A.           The Company and each Purchaser is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act.
 
B.           Each Purchaser, severally and not jointly, wishes to purchase, and
the Company wishes to sell, upon the terms and conditions stated in this
Agreement, (i) that aggregate number of shares of common stock, par value
$0.0001 per share (the “Common Stock”), of the Company, set forth below such
Purchaser’s name on the signature page of this Agreement (which aggregate amount
for all Purchasers together shall be [_________] shares of Common Stock and
shall be collectively referred to herein as the “Shares”) and (ii) warrants, in
substantially the form attached hereto as Exhibit A (the “Warrants”), to acquire
up to that number of additional shares of Common Stock equal to twenty-five
percent (25%) of the number of Shares purchased by such Purchaser (rounded down
to the nearest whole share) (the shares of Common Stock issuable upon exercise
of or otherwise pursuant to the Warrants collectively are referred to herein as
the “Warrant Shares”).
 
C.           The Shares, the Warrants and the Warrant Shares collectively are
referred to herein as the “Securities”.
 
D.           The Company has engaged Northland Capital Markets as its exclusive
placement agent (the “Placement Agent”) for the offering of the Shares and
Warrants on a “best efforts” basis.
 
E.           Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement, substantially in the form attached hereto as Exhibit C (the
“Registration Rights Agreement”), pursuant to which, among other things, the
Company will agree to provide certain registration rights with respect to the
Shares and the Warrant Shares under the Securities Act and the rules and
regulations promulgated thereunder and applicable state securities laws.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:
 


ARTICLE I.
DEFINITIONS
 
1.1           Definitions.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:
 
 
“Acquiring Person” has the meaning set forth in Section 4.6.
 
 
 

--------------------------------------------------------------------------------

 
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.  With respect to a Purchaser,
any investment fund or managed account that is managed on a discretionary basis
by the same investment manager as such Purchaser will be deemed to be an
Affiliate of such Purchaser.
 
“Agreement” has the meaning set forth in the Preamble.
 
“Board of Directors” means the board of directors of the Company.
 
“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.
 
“Buy-In” has the meaning set forth in Section 4.1(f).
 
“Buy-In Price” has the meaning set forth in Section 4.1(f).
 
“Closing” means the closing of the purchase and sale of the Shares and the
Warrants pursuant to this Agreement.
 
“Closing Bid Price” means, for any security as of any date, (a) the last
reported closing bid price per share of Common Stock for such security on the
Principal Trading Market, as reported by Bloomberg Financial Markets, or, (b) if
the Principal Trading Market begins to operate on an extended hours basis and
does not designate the closing bid price then the last bid price of such
security prior to 4:00 P.M., New York City time, as reported by Bloomberg
Financial Markets, or (c) if the foregoing do not apply, the last closing price
of such security in the over-the-counter market on the electronic bulletin board
for such security as reported by Bloomberg Financial Markets, or (d) if no
closing bid price is reported for such security by Bloomberg Financial Markets,
the average of the bid prices of any market makers for such security as reported
in the “pink sheets” by Pink Sheets LLC. If the Closing Bid Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Closing Bid Price of such security on such date shall be the fair market
value as mutually determined by the Company and the holder of such security. If
the Company and such holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved pursuant to Section 10 of the
Warrants. All such determinations shall be appropriately adjusted for any stock
dividend, stock split, stock combination or other similar transaction during the
applicable calculation period.
 
“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied or
waived, as the case may be, or such other date as the parties may agree.
 
“Commission” has the meaning set forth in the Recitals.
 
“Common Stock” has the meaning set forth in the Recitals, and also includes any
other class of securities into which the Common Stock may hereafter be
reclassified or changed into.
 
“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which would entitle the holder thereof to acquire at any time Common Stock,
including, without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock or other securities that entitle the holder to receive, directly or
indirectly, Common Stock.
 
 
2

--------------------------------------------------------------------------------

 
“Company” has the meaning set forth in the Preamble.
 
“Company Counsel” means Richardson & Patel LLP.
 
“Company Deliverables” has the meaning set forth in Section 2.2(a).
 
“Company’s Knowledge” means with respect to any statement made to the Company’s
Knowledge, that the statement is based upon the actual knowledge of Paul R.
Arena and Phillip C. Rapp, Jr.
 
“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
 
“Deadline Date” has the meaning set forth in Section 4.1(f).
 
“Disclosure Materials” has the meaning set forth in Section 3.1(a).
 
“Disclosure Schedules” has the meaning set forth in Section 3.1.
 
“DTC” has the meaning set forth in Section 4.1(c).
 
“Effective Date” means the date on which the initial Registration Statement
required by Section 2(a) of the Registration Rights Agreement is first declared
effective by the Commission.
 
“Environmental Laws” has the meaning set forth in Section 3.1(ff).
 
“Escrow Agent” has the meaning set forth in Section 2.1(c).
 
“Escrow Amount” has the meaning set forth in Section 2.1(c).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
 
 “GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.
 
“Governmental Licenses” has the meaning set forth in Section 3.1(t).
 
“Indemnified Liabilities” has the meaning set forth in Section 6.19(a).
 
“Indemnitees” has the meaning set forth in Section 6.19(a).
 
“Intellectual Property Rights” has the meaning set forth in Section 3.1(v).
 
“Irrevocable Transfer Agent Instructions” means, with respect to the Company,
the Irrevocable Transfer Agent Instructions, in the form of Exhibit F, executed
by the Company and delivered to and acknowledged in writing by the Transfer
Agent.
 
 
3

--------------------------------------------------------------------------------

 
“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.
 
“Lock-Up Agreement” has the meaning set forth in Section 2.2(a)(ix).
 
“Material Adverse Effect” means a material adverse effect on the results of
operations, assets, business or financial condition of the Company and the
Subsidiaries, taken as a whole, except that any of the following, either alone
or in combination, shall not be deemed a Material Adverse Effect: (i) effects
caused by changes or circumstances affecting general market conditions in the
U.S. economy or which are generally applicable to the industry in which the
Company operates, provided that such effects are not borne disproportionately by
the Company, (ii) effects resulting from or relating to the announcement or
disclosure of the sale of the Securities or other transactions contemplated by
this Agreement, or (iii) effects caused by any event, occurrence or condition
resulting from or relating to the taking of any action in accordance with the
Transaction Documents.
 
“Material Contract” means any contract of the Company that has been filed or was
required to have been filed as an exhibit to the SEC Reports pursuant to Item
601(b)(4) or Item 601(b)(10) of Regulation S-K.
 
“New York Courts” means the state and federal courts sitting in the Borough of
Manhattan, New York.
 
“OFAC” has the meaning set forth in Section 3.1(kk).
 
“Outside Date” means the fifth Trading Day following the date of this Agreement.
 
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
 
“Placement Agent” has the meaning set forth in the Recitals.
 
“Press Release” has the meaning set forth in Section 4.5.
 
“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the OTC Bulletin Board.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Purchase Price” means $3.25 per unit.
 
“Purchaser” or “Purchasers” has the meaning set forth in the Recitals.
 
“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).
 
“Registration Rights Agreement” has the meaning set forth in the Recitals.
 
 
4

--------------------------------------------------------------------------------

 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).
 
“Regulation D” has the meaning set forth in the Recitals.
 
“Required Approvals” has the meaning set forth in Section 3.1(l).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Reports” has the meaning set forth in Section 3.1(a).
 
“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(vii).
 
“Securities” has the meaning set forth in the Recitals.
 
“Securities Act” has the meaning set forth in the Recitals.
 
“Shares” has the meaning set forth in the Recitals.
 
“Short Sales” include, without limitation, (i) all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and (ii) sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers (but
shall not be deemed to include the location and/or reservation of borrowable
shares of Common Stock).
 
“Stock Certificate” has the meaning set forth in Section 2.1(c).
 
“Subscription Amount” means, with respect to each Purchaser, the aggregate
amount to be paid for the Shares and the related Warrants purchased hereunder as
indicated on such Purchaser’s signature page to this Agreement next to the
heading “Aggregate Purchase Price (Subscription Amount)” in United States
dollars and in immediately available funds.
 
“Subsequent Placement” has the meaning set forth in Section 4.10.
 
“Subsidiary” means any subsidiary of the Company.
 
“Trading Affiliate” has the meaning set forth in Section 3.2(i).
 
“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the over the
counter market, as reported by the OTC Bulletin Board, or (iii) if the Common
Stock is not quoted on any Trading Market, a day on which the Common Stock is
quoted in the over the counter market as reported in the “pink sheets” by Pink
Sheets LLC (or any similar organization or agency succeeding to its functions of
reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day
shall mean a Business Day.
 
 
5

--------------------------------------------------------------------------------

 
“Trading Market” means whichever of the New York Stock Exchange, the NYSE Amex,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or the OTC Bulletin Board on which the Common Stock is listed or quoted
for trading on the date in question.
 
“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Warrants, the Registration Rights Agreement, and the
Irrevocable Transfer Agent Instructions.
 
“Transfer Agent” means Manhattan Transfer Registrar Company, the current
transfer agent of the Company, with a mailing address of 57 Eastwood Road,
Miller Place, NY 11764 and a facsimile number of (631) 928-6171 or any successor
transfer agent for the Company.
 
“Treasury” has the meaning set forth in Section 3.2(q).
 
“Trigger Date” has the meaning set forth in Section 4.10.
 
“Warrants” has the meaning set forth in the Recitals to this Agreement.
 
“Warrant Shares” has the meaning set forth in the Recitals.
 


ARTICLE II.
PURCHASE AND SALE
 
2.1           Closing.
 
(a)           Amount.  Subject to the terms and conditions set forth in this
Agreement, at the Closing, the Company shall issue and sell to each Purchaser,
and each Purchaser shall, severally and not jointly, purchase from the Company,
such number of shares of Common Stock equal to the quotient resulting from
dividing (i) the Subscription Amount for such Purchaser by (ii) the Purchase
Price, rounded down to the nearest whole Share.  In addition, each Purchaser
shall receive a Warrant to purchase a number of Warrant Shares equal to
twenty-five percent (25%) of the number of Shares purchased by such Purchaser,
rounded down to the nearest whole Share, as indicated below such Purchaser’s
name on the signature page to this Agreement.  The Warrants shall have an
exercise price equal to $4.00 per Warrant Share subject to adjustment as
provided in the Warrants.
 
(b)           Closing.  The Closing of the purchase and sale of the Shares and
Warrants shall take place at the offices of Augme Technologies, Inc. on the
Closing Date or at such other locations or remotely by facsimile transmission or
other electronic means as the parties may mutually agree.
 
(c)           Form of Payment.  Except as may otherwise be agreed to among the
Company and one or more of the Purchasers, on or prior to the Closing Date, each
Purchaser shall wire its Subscription Amount, in United States dollars and in
immediately available funds, to a non-interest bearing escrow account
established by the Company and the Placement Agent with Wells Fargo Bank, N.A.
(the “Escrow Agent”) as set forth on Exhibit I hereto (the aggregate amounts
received being held in escrow by the Escrow Agent are referred to herein as the
“Escrow Amount”).  On the Closing Date, (a) the Company and Northland Capital
Markets shall instruct the Escrow Agent to deliver, in immediately available
funds, the Escrow Amount constituting the aggregate purchase price as follows:
(1) to the Placement Agent, the fees and reimbursable expenses payable to the
Placement Agent (which fees and expenses shall be set forth in such
instructions), (2) the fees to be paid to the Escrow Agent pursuant to the
Escrow Agreement dated as of the date hereof by and among the Company, the
Escrow Agent and Northland Capital Markets and (3) the balance of the aggregate
purchase price to the Company, (b) the Company shall irrevocably instruct the
Transfer Agent to deliver to each Purchaser a stock certificate, free and clear
of all restrictive and other legends (except as expressly provided in
Section 4.1(b) hereof), evidencing the number of Shares such Purchaser is
purchasing as is set forth on such Purchaser’s signature page to this Agreement
next to the heading “Number of Shares to be Acquired” (the “Stock Certificate”),
within three (3) Trading Days after the Closing and (c) the Company shall
deliver to each Purchaser a Warrant, free and clear of all restrictive and other
legends (except as expressly provided in Section 4.1(b) hereof), evidencing the
number of Warrants such Purchaser is purchasing as is set forth on such
Purchaser’s signature page to this Agreement next to the heading “Underlying
Shares Subject to Warrant”, within three (3) Trading Days after the Closing.
 
 
6

--------------------------------------------------------------------------------

 
2.2           Closing Deliveries.  (i) On or prior to the Closing, the Company
shall issue, deliver or cause to be delivered to each Purchaser the following
(the “Company Deliverables”):
 
(i)           this Agreement, duly executed by the Company;
 
(ii)           a facsimile copy of the Stock Certificate, free and clear of all
restrictive legends (except as provided in Section 4.1(b) hereof), evidencing
the Shares subscribed for by such Purchaser hereunder, registered in the name of
such Purchaser as set forth on the Stock Certificate Questionnaire included as
Exhibit D-2 hereto, with the original Stock Certificate delivered within three
(3) Trading Days of Closing; provided, however that the receipt of such
facsimile shall be conditioned on the Company receiving a completed Stock
Certificate Questionnaire from such Purchaser no later than one (1) Business Day
prior to the Closing Date.
 
(iii)           (A) a facsimile copy of the Warrant, executed by the Company and
registered in the name of such Purchaser as set forth on the Stock Certificate
Questionnaire included as Exhibit D-2 hereto, pursuant to which such Purchaser
shall have the right to acquire such number of Warrant Shares equal to
twenty-five percent (25%) of the number of Shares issuable to such Purchaser
pursuant to Section 2.2(a)(ii), rounded down to the nearest whole Share, on the
terms set forth therein, with the original Warrant delivered within three (3)
Trading Days of Closing; provided, however that the receipt of such facsimile
shall be conditioned on the Company receiving a completed Stock Certificate
Questionnaire from such Purchaser no later than one (1) Business Day prior to
the Closing Date.
 
(iv)           a legal opinion of Company Counsel, dated as of the Closing Date
and in the form attached hereto as Exhibit E, executed by such counsel and
addressed to the Purchasers and the Placement Agent;
 
(v)           the Registration Rights Agreement, duly executed by the Company;
 
(vi)           duly executed instructions to the Transfer Agent instructing the
Transfer Agent to (a) deliver, on an expedited basis, a certificate evidencing a
number of Shares equal to such Purchaser’s Subscription Amount divided by the
Purchase Price, rounded down to the nearest whole Share, registered in the name
of such Purchaser and (b) establish a reserve of shares of Common Stock to be
issued upon the exercise of the Warrants in accordance with their terms;
 
(vii)           a certificate of the Secretary of the Company (the “Secretary’s
Certificate”), dated as of the Closing Date, (a) certifying the resolutions
adopted by the Board of Directors of the Company or a duly authorized committee
thereof approving the transactions contemplated by this Agreement and the other
Transaction Documents and the issuance of the Securities, (b) certifying the
current versions of the certificate of incorporation, as amended, and by-laws of
the Company and (c) certifying as to the signatures and authority of persons
signing the Transaction Documents and related documents on behalf of the
Company, in the form attached hereto as Exhibit G;
 
(viii)           the Compliance Certificate referred to in Section 5.1(i);
 
 
7

--------------------------------------------------------------------------------

 
(ix)           a Lock-Up Agreement, substantially in the form of Exhibit J
hereto (the “Lock-Up Agreement”) executed by each person listed on Exhibit K
hereto, and each such Lock-Up Agreement shall be in full force and effect on the
Closing Date;
 
(x)           a certificate evidencing the good standing of the Company issued
by the Secretary of State of the State of Delaware, as of a date within fifteen
(15) Business Days of the Closing Date;
 
(xi)           a certificate evidencing the good standing of the Company issued
by the Secretary of State of the State of New York, as of a date within fifteen
(15) Business Days of the Closing Date; and
 
(xii)           a certified copy of the certificate of incorporation, as
certified by the Secretary of State (or comparable office) of Delaware, as of a
date within three (3) Business Days of the Closing Date.
 
(b)           On or prior to the Closing, each Purchaser shall deliver or cause
to be delivered to the Company the following (the “Purchaser Deliverables”):
 
(i)           this Agreement, duly executed by such Purchaser;
 
(ii)           its Subscription Amount, in United States dollars and in
immediately available funds, in the amount set forth below such Purchaser’s name
on the applicable signature page hereto under the heading “Aggregate Purchase
Price (Subscription Amount)” by wire transfer to the Escrow Account, as set
forth on Exhibit I attached hereto;
 
(iii)           the Registration Rights Agreement, duly executed by such
Purchaser;
 
(iv)           a fully completed and duly executed Selling Stockholder
Questionnaire in the form attached as Annex B to the Registration Rights
Agreement; and
 
(v)           a fully completed and duly executed Accredited Investor
Questionnaire, satisfactory to the Company, and Stock Certificate Questionnaire
in the forms attached hereto as Exhibits D-1 and D-2, respectively.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company.  Except (i) as set
forth in the schedules delivered herewith (the “Disclosure Schedules”), which
Disclosure Schedules shall be deemed a part hereof and shall qualify any
representation made herein to the extent of the disclosure contained in the
corresponding section of the Disclosure Schedules (provided that any information
disclosed in the Disclosure Schedules under any section number shall be deemed
to be disclosed and incorporated into any other section number under the
Agreement where it is reasonably evident that such item should have been
disclosed under such other section number), or (ii) as disclosed in the SEC
Reports, the Company hereby represents and warrants as of the date hereof and
the Closing Date (except for the representations and warranties that speak as of
a specific date, which shall be made as of such date), to each of the Purchasers
and to the Placement Agent:
 
(a)           SEC Reports; Disclosure Materials.  The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it under the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, for the two years preceding the date hereof (or such shorter period as
the Company was required by law or regulation to file such material) (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, being collectively referred to herein as the “SEC
Reports”, and the SEC Reports filed on or after December 31, 2009, together with
the Disclosure Schedules, being collectively referred to as the “Disclosure
Materials”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension, except where the failure to file on a timely basis would not have or
reasonably be expected to result in a Material Adverse Effect (including, for
this purpose only, any failure to qualify to register the Shares and Warrant
Shares for resale on Form S-1).  As of their respective filing dates, or to the
extent corrected by a subsequent restatement, the SEC Reports included in the
Disclosure Materials complied in all material respects with the requirements of
the Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports included in the
Disclosure Materials, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.  Each of the Material Contracts to
which the Company or any Subsidiary is a party or to which the property or
assets of the Company or any of its Subsidiaries are subject has been filed as
an exhibit, or duly incorporated by reference, to the SEC Reports.
 
 
8

--------------------------------------------------------------------------------

 
(b)           Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2 of this Agreement and
the accuracy of the information disclosed in the Accredited Investor
Questionnaires provided by the Purchasers, no registration under the Securities
Act is required for the offer and sale of the Securities by the Company to the
Purchasers under the Transaction Documents.  Assuming the making and the
obtaining of the Required Approvals, the issuance and sale of the Securities
hereunder does not contravene the rules and regulations of the Trading Market.
 
(c)           Registration Rights.  No Person has any right to cause the Company
to effect the registration under the Securities Act of any securities of the
Company other than those securities which are currently registered on an
effective registration statement on file with the Commission.
 
(d)           Disclosure.  The Company confirms that it has not provided, and to
the Company’s Knowledge, none of its officers or directors nor any other Person
acting on its or their behalf has provided, and it has not authorized the
Placement Agent to provide, any Purchaser or its respective agents or counsel
with any information that constitutes material, non-public information regarding
the Company or its Subsidiaries except (i) insofar as the existence, provisions
and terms of the Transaction Documents and the proposed transactions hereunder
may constitute such information, all of which will be disclosed by the Company
in the Press Release as contemplated by Section 4.5 hereof or (ii) to such
Purchaser, prior to such disclosure, that has executed a written agreement
regarding the confidentiality and use of such information. The Company
understands and confirms that the Purchasers will rely on the foregoing
representations in effecting transactions in securities of the Company.
 
(e)           No Integrated Offering.  Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, none of the Company,
its Subsidiaries nor, to the Company’s Knowledge, any of its Affiliates or any
Person acting on its behalf has, directly or indirectly, at any time, made any
offers or sales of any Company security or solicited any offers to buy any
security under circumstances that would (i) eliminate the availability of the
exemption from registration under Regulation D under the Securities Act in
connection with the offer and sale by the Company of the Securities as
contemplated hereby or (ii) cause the offering of the Securities pursuant to the
Transaction Documents to be (x) integrated with prior offerings by the Company
for purposes of any applicable law or regulation or (y) aggregated with prior
offerings by the Company in a manner that would require the prior approval of
the stockholders of the Company prior to the consummation of the transactions
contemplated hereby under the rules and regulations of any Trading Market on
which any of the securities of the Company are listed or designated.
 
 
9

--------------------------------------------------------------------------------

 
(f)           No General Solicitation.  The Company has not offered or sold any
of the Securities by any form of general solicitation or general advertising.
 
(g)           Acknowledgment Regarding Purchasers’ Purchase of Securities.  The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated hereby and thereby.  The Company
further acknowledges that no Purchaser is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given by any Purchaser or any of their respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
thereby is merely incidental to the Purchasers’ purchase of the Securities.
 
(h)           Subsidiaries.  The Company has no Subsidiary and does not own any
shares or capital stock or securities of any other Person.
 
(i)           Organization and Qualification.  The Company and each of its
Subsidiaries have been duly organized and are validly existing and in good
standing under the laws of their respective jurisdictions of organization, are
duly qualified to do business and are in good standing in each jurisdiction in
which their respective ownership or lease of property or the conduct of their
respective businesses requires such qualification, and have all power and
authority necessary to own or hold their respective properties and to conduct
the businesses in which they are engaged, except where the failure to be so
qualified or have such power or authority would not, individually or in the
aggregate, have a Material Adverse Effect.
 
(j)           Authorization; Enforcement; Validity.  The Transaction Documents
have been duly authorized, executed and delivered by the Company, and all action
required to be taken by the Company prior to or as of the Closing Date for the
consummation by the Company of the transactions contemplated hereby has been
duly and validly taken.  Each of the Transaction Documents to which the Company
is a party has been duly executed and delivered by the Company and constitutes a
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application (including any limitation of
equitable remedies) or, in the case of any indemnification agreement, public
policy.
 
(k)           No Conflicts.  The execution, delivery and performance by the
Company of the Transaction Documents, the issuance by the Company of the
Securities and the consummation by the Company of the transactions contemplated
by the Transaction Documents will not (i) conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any property or assets of the Company or any of its Subsidiaries pursuant to,
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its Subsidiaries is bound or to which any of the
property or assets of the Company or any of its Subsidiaries is subject,
(ii) result in any violation of the provisions of the charter or by-laws or
similar organizational documents of the Company or any of its Subsidiaries or
(iii) result in the violation of any law or statute or any judgment, order, rule
or regulation of any court or arbitrator or governmental or regulatory
authority, except in the cases of clauses (i) and (iii) above as would not be
reasonably expected to have a Material Adverse Effect.
 
(l)           Filings, Consents and Approvals.  No consent, approval,
authorization, order, registration or qualification of or with any court or
arbitrator or governmental or regulatory authority is required for the
execution, delivery and performance by the Company of the Transaction Documents,
the issuance by the Company of any of the Securities or the consummation of any
of the transactions contemplated by the Transaction Documents, except for
(i) the filing with the Commission of one or more Registration Statements in
accordance with the requirements of the Registration Rights Agreement,
(ii) filings required by applicable state securities laws, (iii) the filing of a
Notice of Sale of Securities on Form D with the Commission under Regulation D of
the Securities Act, (iv) the filing of any requisite notices and/or
application(s) to the Principal Trading Market for the issuance and sale of the
Securities and the listing of the Shares and Warrant Shares for trading or
quotation, as the case may be, thereon in the time and manner required thereby,
(v) the filings required in accordance with Section 4.5 of this Agreement and
(vi) those that have been made or obtained prior to the date of this Agreement
(collectively, the “Required Approvals”).
 
 
10

--------------------------------------------------------------------------------

 
(m)           Issuance of the Securities.  The Shares have been duly authorized
and, when issued and paid for in accordance with the terms of the Transaction
Documents, will be duly and validly issued, fully paid and nonassessable and
free and clear of all Liens imposed by action or inaction of the Company, other
than restrictions on transfer provided for in the Transaction Documents or
imposed by applicable securities laws, and shall not be subject to preemptive or
similar rights.  The Warrants have been duly authorized and, when issued and
paid for in accordance with the terms of the Transaction Documents, will be duly
and validly issued, free and clear of all Liens, other than restrictions on
transfer provided for in the Transaction Documents or imposed by applicable
securities laws, and shall not be subject to preemptive or similar rights of
stockholders. The Warrant Shares issuable upon exercise of the Warrants have
been duly authorized and, when issued and paid for in accordance with the terms
of the Transaction Documents and the Warrants will be duly and validly issued,
fully paid and nonassessable, free and clear of all Liens, other than
restrictions on transfer provided for in the Transaction Documents or imposed by
applicable securities laws, and shall not be subject to preemptive or similar
rights of stockholders.  Assuming the accuracy of the representations and
warranties of the Purchasers in this Agreement, the Securities will be issued in
compliance with all applicable federal and state securities laws.  As of the
Closing Date, the Company shall have reserved from its duly authorized capital
stock the number of shares of Common Stock issuable upon exercise of the
Warrants (without taking into account any limitations on the exercise of the
Warrants set forth in the Warrants).  The Company shall, so long as any of the
Warrants are outstanding, take all action necessary to reserve and keep
available out of its authorized and unissued capital stock, solely for the
purpose of effecting the exercise of such outstanding Warrants, the number of
shares of Common Stock issuable upon exercise of such outstanding Warrants
(without taking into account any limitations on the exercise of the Warrants set
forth in the Warrants).
 
(n)           Capitalization.  The authorized capital stock of the Company and
the shares thereof issued and outstanding were as set forth in the SEC Reports
as of the dates reflected therein. All of the outstanding shares of Common Stock
have been duly authorized and validly issued, and are fully paid and
nonassessable. Except as set forth in the SEC Reports and the Transaction
Documents, there are no agreements or arrangements under which the Company is
obligated to register the sale of any securities under the Securities Act.
Except as set forth in the SEC Reports, no shares of Common Stock are entitled
to preemptive rights and there are no outstanding options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into or exchangeable for, any
shares of capital stock of the Company, other than as may have been issued or
became issuable subsequent to the last filed SEC Report pursuant to the terms of
an equity incentive plan maintained by the Company. Except as set forth in the
SEC Reports, there are no outstanding debt securities and no contracts,
commitments, understandings, or arrangements by which the Company is or may
become bound to issue additional shares of the capital stock of the Company or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into or
exchangeable for, any shares of capital stock of the Company other than those
issued or granted in the ordinary course of business pursuant to the Company’s
equity incentive and/or compensatory plans or arrangements. Except for customary
transfer restrictions contained in agreements entered into by the Company to
sell restricted securities or as set forth in the SEC Reports, the Company is
not a party to, any agreement restricting the voting or transfer of any shares
of the capital stock of the Company and, to the Company’s Knowledge, no such
agreements exist. Except as set forth in the SEC Reports, the offer and sale of
all capital stock, convertible or exchangeable securities, rights, warrants or
options of the Company issued prior to the Closing Date complied with all
applicable federal and state securities laws, and no stockholder has any right
of rescission or damages or any “put” or similar right with respect thereto that
would have a Material Adverse Effect. Except as set forth in the SEC Reports,
there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by this Agreement or any of the other
Transaction Documents or the consummation of the transactions described herein
or therein.
 
 
11

--------------------------------------------------------------------------------

 
(o)           Financial Statements.  Except as disclosed in the Disclosure
Materials, the financial statements and the related notes thereto of the Company
and its consolidated Subsidiaries incorporated by reference or included in the
SEC Reports comply in all material respects with the applicable requirements of
the Securities Act and the Exchange Act, as applicable, and present fairly the
consolidated financial position of the Company and its Subsidiaries as of the
dates indicated and the results of their operations and the changes in their
cash flows for the periods specified; such financial statements have been
prepared in conformity with GAAP applied on a consistent basis throughout the
periods covered thereby, and the other financial information included or
incorporated by reference in the SEC Reports has been derived from the
accounting records of the Company and its subsidiaries and presents fairly the
information shown thereby.
 
(p)           Material Changes.  Since November 30, 2010, except as specifically
disclosed in a subsequent SEC Report filed prior to the date hereof, (i) there
have been no events, occurrences or developments that have had or would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, (ii) the Company has not incurred any material
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered materially its method of
accounting or the manner in which it keeps its accounting books and records,
(iv) the Company has not declared or made any dividend or distribution of cash
or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock (other than in
connection with repurchases of unvested stock issued to employees of the
Company), and (v) the Company has not issued any equity securities to any
officer, director or Affiliate, except Common Stock issued in the ordinary
course as dividends on outstanding preferred stock or upon the exercise of
warrants or issued pursuant to existing Company stock option or upon the
exercise of warrants or stock purchase plans or executive and director
compensation arrangements disclosed in the SEC Reports. Except for the issuance
of the Securities contemplated by the Transaction Documents, no event, liability
or development has occurred or exists with respect to the Company or its
Subsidiaries or their respective business, properties, operations or financial
condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made that has not
been publicly disclosed at least one (1) Trading Day prior to the date that this
representation is made.
 
(q)           Litigation.  Except as described in the SEC Reports, there are no
legal, governmental or regulatory investigations, actions, suits or proceedings
pending to which the Company or any of its Subsidiaries is or may be a party or
to which any property of the Company or any of its Subsidiaries is or may be the
subject that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect or materially and adversely affect the ability of
the Company to perform its obligations under the Transaction Documents; no such
investigations, actions, suits or proceedings are, to the Company’s Knowledge,
threatened or contemplated by any governmental or regulatory authority or
threatened by others.
 
(r)           Employment Matters.  No labor disturbance by or dispute with
employees of the Company or any of its Subsidiaries exists or, to the Company’s
Knowledge, is contemplated or threatened.  Neither the Company nor any
Subsidiary of the Company has any collective bargaining arrangements or
agreements covering any of its employees, except as set forth in the SEC
Reports. Except as disclosed in the SEC Reports, no officer, consultant or key
employee of the Company or any Subsidiary whose termination, either individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect, has terminated or, to the Company’s Knowledge, has any present intention
of terminating his or her employment or engagement with the Company or any
Subsidiary.
 
 
12

--------------------------------------------------------------------------------

 
(s)           Compliance.  Neither the Company nor any of its Subsidiaries is
(i) in violation of its charter or by-laws or similar organizational documents;
(ii) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries is bound or to which any of the property or assets of the Company
or any of its Subsidiaries is subject; or (iii) in violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (ii) and
(iii) above, for any such default or violation that would not, individually or
in the aggregate, be reasonably expected to have a Material Adverse Effect.
 
(t)           Regulatory Permits. The Company and each of its Subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate federal,
state, local or foreign regulatory agencies or bodies necessary to conduct the
business of the Company as described in the SEC Reports, except where the
failure so to possess would not, singly or in the aggregate, result in a
Material Adverse Effect; the Company and each of its Subsidiaries are in
compliance with the requirements of all such Governmental Licenses, except where
the failure so to comply would not, singly or in the aggregate, result in a
Material Adverse Effect; all of the Governmental Licenses are valid and in full
force and effect, except when the invalidity of such Governmental Licenses or
the failure of such Governmental Licenses to be in full force and effect would
not, singly or in the aggregate, result in a Material Adverse Effect; and
neither the Company nor any of its Subsidiaries have received any notice of
proceedings relating to the revocation or modification of any such Governmental
Licenses which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would result in a Material Adverse Effect. The
Company has no reason to believe that any party granting any such Governmental
Licenses is considering limiting, suspending or revoking the same in any
material respect.
 
(u)           Title to Assets.  The Company and its Subsidiaries have good and
valid title in fee simple to, or have valid rights to lease or otherwise use,
all items of real and personal property reflected in the financial statements
included or incorporated by reference in the SEC Reports that are material to
the businesses of the Company and its Subsidiaries taken as a whole, in each
case free and clear of all liens, encumbrances, claims and defects and
imperfections of title except those that (i) do not materially interfere with
the use made and proposed to be made of such property by the Company and its
Subsidiaries or (ii) could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.
 
(v)           Patents and Trademarks.  Except as described in the SEC Reports,
to the Company’s Knowledge, (i) the Company owns, possesses or has adequate
rights to use the Company Intellectual Property Rights (as defined below),
(ii) the Company has not received any written notice of any infringement of, or
conflict with, any Intellectual Property Rights of any third party, (iii) the
Company is not aware of any third party Intellectual Property Rights that would
have a Material Adverse Effect on the ability of the Company to make, use or
sell its products, (iv) no third party, including any academic or governmental
organization, possesses or could obtain rights to the Company Intellectual
Property Rights which, if exercised, could enable such party to develop products
competitive with those of the Company, and (v) neither the Company nor any of
its Subsidiaries is obligated to pay a material royalty, grant a material
license, or provide other material consideration to any third party in
connection with the Company Intellectual Property Rights. Except as described in
the SEC Reports or as would not have a Material Adverse Effect, (x) the Company
is not aware of any facts or circumstances that constitute an infringement by
the Company of any valid claim of a third-party patent, (y) the Company is not
aware of any facts or circumstances that constitute an infringement by the
Company of, or conflict with, any non-patented Intellectual Property Rights of
any third party, and (z) the Company is not aware of any facts or circumstances
that would render any Company Intellectual Property Rights invalid or
unenforceable. For purposes of this Agreement, “Intellectual Property Rights”
means patents, patent rights, patent applications, licenses, inventions,
copyrights, know how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures),
trademarks, service marks and trade names.
 
 
13

--------------------------------------------------------------------------------

 
(w)           Insurance.  The Company and its Subsidiaries have insurance
covering their respective properties, operations, personnel and businesses,
including business interruption insurance, which insurance is in amounts and
insures against such losses and risks as are reasonable and prudent to protect
the Company and its Subsidiaries and their respective businesses; and neither
the Company nor any of its Subsidiaries has (i) received notice from any insurer
or agent of such insurer that capital improvements or other expenditures are
required or necessary to be made in order to continue such insurance or (ii) any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage at
reasonable cost from similar insurers as may be necessary to continue its
business.
 
(x)           Transactions With Affiliates and Employees.  Except as set forth
in the SEC Reports, there are no loans, leases, agreements, contracts, royalty
agreements, management contracts, service arrangements or other continuing
transactions exceeding $120,000 between (a) the Company or any Subsidiary, on
the one hand, and (b) any person or entity who would be covered by Item 404(a)
of Regulation S-K promulgated under the Securities Act, on the other hand.
Except as disclosed in the SEC Reports, there are no outstanding amounts payable
to or receivable from, or advances by the Company or any of its Subsidiaries to,
and neither the Company nor any of its Subsidiaries is otherwise a creditor of
or debtor to, any beneficial owner of more than 5% of the outstanding shares of
Common Stock, or any director, employee or affiliate of the Company or any of
its Subsidiaries, other than (i) reimbursement for reasonable expenses incurred
on behalf of the Company or any of its Subsidiaries or (ii) as part of the
normal and customary terms of such persons’ employment or service as a director
with the Company or any of its Subsidiaries.
 
(y)           Internal Accounting Controls.  Except as disclosed in its SEC
Reports, the Company maintains systems of “internal control over financial
reporting” (as defined in Rule 13a-15(f) of the Exchange Act) that comply with
the requirements of the Exchange Act and have been designed by, or under the
supervision of the Company’s principal executive and principal financial
officers, or persons performing similar functions, to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as disclosed in the SEC Reports, there are no material
weaknesses in the Company’s internal control over financial reporting.
 
(z)           Sarbanes-Oxley; Disclosure Controls.  There is and has been no
failure on the part of the Company or any of the Company’s directors or
officers, in their capacities as such, to comply with any provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, including Section 402 related to loans and Sections 302
and 906 related to certifications to the extent that the Company is or has been
required to comply with the Sarbanes-Oxley Act and such rules.  Except as
disclosed in the Disclosure Materials, the Company maintains “disclosure
controls and procedures” (as defined in Rule 13a-15(e) of the Exchange Act) that
are reasonably designed to ensure that information required to be disclosed by
the Company in reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the Exchange Act, and that such information is accumulated and communicated
to the Company’s management as appropriate to allow timely decisions regarding
required disclosure. The Company has carried out evaluations of the
effectiveness of its disclosure controls and procedures as required by
Rule 13a-15 of the Exchange Act.
 
 
14

--------------------------------------------------------------------------------

 
(aa)           Certain Fees.  Neither the Company nor any of its Subsidiaries is
a party to any contract, agreement or understanding with any person (other than
the Transaction Documents and the engagement letter between Northland Capital
Markets and the Company) that would give rise to a valid claim against the
Company or any of its Subsidiaries or the Placement Agent for a brokerage
commission, finder’s fee or like payment in connection with the offering and
sale of the Securities.
 
(bb)           Investment Company.  The Company is not and, after giving effect
to the offering and sale of the Securities, will not be required to register as
an “investment company” within the meaning of the Investment Company Act of
1940, as amended, and the rules and regulations of the Commission thereunder.
 
(cc)           Listing and Maintenance Requirements.  The Company’s Common Stock
is registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to the Company’s Knowledge is
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act, nor has the Company received any notification that the
Commission is contemplating terminating such registration. Except as disclosed
in the SEC Reports, the Company has not, in the 10 months preceding the Closing
Date, received notice from any Trading Market on which the Common Stock is or
has been listed or quoted to the effect that the Company is not in compliance
with the listing or maintenance requirements of such Trading Market. As of the
Closing Date, the Company is in compliance with all such listing and maintenance
requirements.
 
(dd)           Application of Takeover Protections; Rights Agreements.  The
Company and its Board of Directors have taken all necessary action, if any, in
order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company’s charter or the laws
of its state of incorporation that is or could reasonably be expected to become
applicable to any of the Purchasers as a result of the Purchasers and the
Company fulfilling their respective obligations or exercising their respective
rights under the Transaction Documents (as applicable), including, without
limitation, as a result of the Company’s issuance of the Securities and the
Purchasers’ ownership of the Securities.
 
(ee)           Tax Matters.  Except as would not have a Material Adverse Effect,
the Company and its Subsidiaries have paid all federal, state, local and foreign
taxes and filed all tax returns required to be paid or filed through the date
hereof to the extent that such taxes have become due and are not being contested
in good faith; and except as otherwise disclosed in the SEC Reports, there is no
tax deficiency that has been, or could reasonably be expected to be, asserted
against the Company or any of its Subsidiaries or any of their respective
properties or assets except as would not have a Material Adverse Effect.
 
(ff)           Environmental Matters.  (i) The Company and its Subsidiaries (x)
are in compliance with any and all applicable federal, state, local and foreign
laws, rules, regulations, requirements, decisions and orders relating to the
protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (collectively, “Environmental
Laws”); (y) have received and are in compliance with all permits, licenses,
certificates or other authorizations or approvals required of them under
applicable Environmental Laws to conduct their respective businesses; and (z)
have not received written notice of any actual or potential liability for the
investigation or remediation of any disposal or release of hazardous or toxic
substances or wastes, pollutants or contaminants, and (ii) there are no costs or
liabilities associated with Environmental Laws of or relating to the Company or
its Subsidiaries, except in the case of each of clauses (ff)(i)(x), (ff)(i)(y)
and (ff)(ii)(z) above, for any such failure to comply, or failure to receive
required permits, licenses or approvals, or cost or liability, as would not,
individually or in the aggregate, have a Material Adverse Effect.
 
 
15

--------------------------------------------------------------------------------

 
(gg)           Foreign Corrupt Practices.  Neither the Company, nor to the
Company’s Knowledge, any agent or other person acting on behalf of the Company,
has: (i) directly or indirectly, used any funds for unlawful contributions,
gifts, entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law or (iv) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.
 
(hh)           Off Balance Sheet Arrangements.  There is no transaction,
arrangement, or other relationship between the Company (or any Subsidiary) and
an unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in SEC Reports and is not so disclosed and would have
or reasonably be expected to result in a Material Adverse Effect.
 
(ii)           Regulation M Compliance.  The Company has not taken, directly or
indirectly, any action designed to or that could reasonably be expected to cause
or result in any stabilization or manipulation of the price of the Securities.
 
(jj)           PFIC.  The Company is not operated in such a manner as to qualify
as a passive foreign investment company, as defined in Section 1297 of the U.S.
Internal Revenue Code of 1986, as amended.
 
(kk)           OFAC. Neither the Company nor any Subsidiary nor, to the
Company’s Knowledge, any director, officer, agent, employee or Affiliate is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the sale of the Securities, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person or entity, towards any sales or operations
in Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or
for the purpose of financing the activities of any Person currently subject to
any U.S. sanctions administered by OFAC.
 
(ll)           No Additional Agreements.  The Company does not have any
agreement or understanding with any Purchaser with respect to the transactions
contemplated by the Transaction Documents other than as specified in the
Transaction Documents or any written agreement regarding the confidentiality and
use of confidential information.
 


 
3.2           Representations and Warranties of the Purchasers.  Each Purchaser
hereby, severally but not jointly, represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows:
 
(a)           Organization; Authority.  Such Purchaser is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate, limited liability
company or partnership power and authority to enter into and to consummate the
transactions contemplated by the applicable Transaction Documents and otherwise
to carry out its obligations hereunder and thereunder. The execution and
delivery of this Agreement by such Purchaser and performance by such Purchaser
of the transactions contemplated by this Agreement have been duly authorized by
all necessary corporate or, if such Purchaser is not a corporation, such
partnership, limited liability company or other applicable like action, on the
part of such Purchaser.  Each Transaction document to which it is a party has
been duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.
 
 
16

--------------------------------------------------------------------------------

 
(b)           No Conflicts.  The execution, delivery and performance by such
Purchaser of this Agreement and the Registration Rights Agreement and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
such Purchaser, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which such Purchaser is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment  or
decree (including federal and state securities laws) applicable to such
Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Purchaser to perform its obligations hereunder.
 
(c)           Investment Intent.  Such Purchaser understands that the Securities
are “restricted securities” and have not been registered under the Securities
Act or any applicable state securities law and is acquiring the Shares and
Warrants and, upon exercise of the Warrants, will acquire the Warrant Shares
issuable upon exercise thereof as principal for its own account and not with a
view to, or for distributing or reselling such Securities or any part thereof in
violation of the Securities Act or any applicable state securities laws,
provided, however, that by making the representations herein, such Purchaser
does not agree to hold any of the Securities for any minimum period of time and
reserves the right, subject to the provisions of this Agreement and the
Registration Rights Agreement, at all times to sell or otherwise dispose of all
or any part of such Securities pursuant to an effective registration statement
under the Securities Act or under an exemption from such registration and in
compliance with applicable federal and state securities laws.  Such Purchaser is
acquiring the Securities hereunder in the ordinary course of its business. Such
Purchaser does not have any agreement, plan or understanding, directly or
indirectly, with any Person to distribute or effect any distribution of any of
the Securities (or any securities which are derivatives thereof) to or through
any person or entity.
 
(d)           Purchaser Status.  At the time such Purchaser was offered the
Shares and Warrants, it was, and at the date hereof it is, and on each date on
which it exercises the Warrants it will be, an “accredited investor” as defined
in Rule 501(a) under the Securities Act.
 
(e)           General Solicitation.  Such Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television, radio or presented at any seminar or
any other general advertisement.
 
(f)           Experience of Such Purchaser.  Such Purchaser has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Securities, and has so evaluated the merits and risks of such investment.  Such
Purchaser is able to bear the economic risk of an investment in the Securities
and, at the present time, is able to afford a complete loss of such investment.
 
 
17

--------------------------------------------------------------------------------

 
(g)           Acknowledgement of Risks.
 
(i)           Such Purchaser acknowledges and understands that its investment in
the Securities involves a significant degree of risk, including, without
limitation: (i) the Company remains a development stage business with limited
operating history and requires substantial funds in addition to the proceeds
from the sale of the Securities; (ii) an investment in the Company is
speculative, and only Purchasers who can afford the loss of their entire
investment should consider investing in the Company and the Securities;
(iii) such Purchaser may not be able to liquidate its investment;
(iv) transferability of the Securities is extremely limited; (v) in the event of
a disposition of the Securities, such Purchaser could sustain the loss of its
entire investment; and (vi) the Company has not paid any dividends on its Common
Stock since inception and does not anticipate the payment of dividends in the
foreseeable future.  Such risks are more fully set forth in the public filings
made by the Company with the Commission;
 
(ii)           Such Purchaser is able to bear the economic risk of holding the
Securities for an indefinite period, and has knowledge and experience in
financial and business matters such that it is capable of evaluating the risks
of the investment in the Securities; and
 
(iii)           Such Purchaser has, in connection with such Purchaser’s decision
to purchase Securities, not relied upon any representations or other information
(whether oral or written) other than as set forth in the representations and
warranties of the Company contained herein, and such Purchaser has, with respect
to all matters relating to the Transaction Documents and the offer and sale of
the Securities, relied solely upon the advice of such Purchaser’s own counsel
and has not relied upon or consulted any counsel to the Placement Agent or
counsel to the Company.
 
(h)           Access to Information.  Such Purchaser acknowledges that it has
had the opportunity to review the Disclosure Materials and has been afforded
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the offering of the Securities and the merits and risks of
investing in the Securities; (ii) access to information about the Company and
the Subsidiaries and their respective financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. Neither such inquiries nor any other
investigation conducted by or on behalf of such Purchaser or its representatives
or counsel shall modify, amend or affect such Purchaser’s right to rely on the
truth, accuracy and completeness of the Disclosure Materials and the Company’s
representations and warranties contained in the Transaction Documents.  Such
Purchaser has sought such accounting, legal and tax advice as it has considered
necessary to make an informed decision with respect to its acquisition of the
Securities.
 
(i)           Certain Trading Activities.  Other than with respect to the
transactions contemplated herein, since the time that such Purchaser was first
contacted by the Company, the Placement Agent or any other Person regarding the
transactions contemplated hereby, neither the Purchaser nor any Affiliate of
such Purchaser which (x) had knowledge of the transactions contemplated hereby,
(y) has or shares discretion relating to such Purchaser’s investments or trading
or information concerning such Purchaser’s investments, including in respect of
the Securities, and (z) is subject to such Purchaser’s review or input
concerning such Affiliate’s investments or trading (collectively, “Trading
Affiliates”) has directly or indirectly, nor has any Person acting on behalf of
or pursuant to any understanding with such Purchaser or Trading Affiliate,
effected or agreed to effect any purchases or sales of the securities of the
Company (including, without limitation, any Short Sales involving the Company’s
securities).  Notwithstanding the foregoing, in the case of a Purchaser and/or
Trading Affiliate that is, individually or collectively, a multi-managed
investment bank or vehicle whereby separate portfolio managers manage separate
portions of such Purchaser’s or Trading Affiliate’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser’s or Trading
Affiliate’s assets, the representation set forth above shall apply only with
respect to the portion of assets managed by the portfolio manager that have
knowledge about the financing transaction contemplated by this Agreement.  Other
than to other Persons party to this Agreement and to accountants, lawyers and
other agents and representatives of each Purchaser that are bound by a duty of
confidentiality to such Purchaser and whom such Purchaser has taken reasonable
actions to cause them to maintain the confidentiality thereof, such Purchaser
has maintained the confidentiality of all disclosures made to it in connection
with this transaction (including the existence and terms of this transaction).
 
 
18

--------------------------------------------------------------------------------

 
(j)           Brokers and Finders.  No Person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or any Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Purchaser.
 
(k)           Independent Investment Decision.  Such Purchaser has independently
evaluated the merits of its decision to purchase Securities pursuant to the
Transaction Documents, and such Purchaser confirms that it has not relied on the
advice of any other Purchaser’s business and/or legal counsel in making such
decision.  Such Purchaser understands that nothing in this Agreement or any
other materials presented by or on behalf of the Company to the Purchaser in
connection with the purchase of the Securities constitutes legal, tax or
investment advice.  Such Purchaser has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Securities.  Such Purchaser understands that
the Placement Agent have acted solely as the agents of the Company in this
placement of the Shares and Warrants and such Purchaser has not relied on the
business or legal advice of the Placement Agent or any of their agents, counsel
or Affiliates in making its investment decision hereunder, and confirms that
none of such Persons has made any representations or warranties to such
Purchaser in connection with the transactions contemplated by the Transaction
Documents.
 
(l)           Reliance on Exemptions.  Such Purchaser understands that the
Securities being offered and sold to it in reliance on specific exemptions from
the registration requirements of United States federal and state securities laws
and that the Company is relying in part upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Securities.
 
(m)           No Governmental Review.  Such Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
(n)           [Intentionally Omitted].
 
(o)           Beneficial Ownership.  The purchase by such Purchaser of the
Shares and Warrants issuable to it at the Closing will not (either with or
without aggregating such Securities with the Warrant Shares for which such
Purchaser’s Warrants are exercisable) result in such Purchaser (individually or
together with any other Person with whom such Purchaser has identified, or will
have identified, itself as part of a “group” in a public filing made with the
Commission involving the Company’s securities) (when added to any other
securities of the Company that it or they then own or have the right to acquire)
acquiring, or obtaining the right to acquire, in excess of 19.999% of the
outstanding shares of Common Stock or the voting power of the Company on a post
transaction basis that assumes that such Closing shall have occurred.  Such
Purchaser does not presently intend to, alone or together with others, make a
public filing with the Commission to disclose that it has (or that it together
with such other Persons have) acquired, or obtained the right to acquire, as a
result of such Closing (when added to any other securities of the Company that
it or they then own or have the right to acquire), in excess of 19.999% of the
outstanding shares of Common Stock or the voting power of the Company on a post
transaction basis that assumes that each Closing shall have occurred.
 
 
19

--------------------------------------------------------------------------------

 
(p)           Residency.  Such Purchaser’s residence (if an individual) or
offices in which its investment decision with respect to the Securities was made
(if an entity) are located at the address immediately below such Purchaser’s
name on its signature page hereto.
 
(q)           Anti-Money Laundering Laws. Such Purchaser represents and warrants
to, and covenants with, the Company that: (i) such Purchaser is in compliance
with Executive Order 13224 and the regulations administered by the U.S.
Department of the Treasury (“Treasury”) Office of Foreign Assets Control;
(ii) such Purchaser, its parents, subsidiaries, affiliated companies, officers,
directors and partners, and to such Purchaser’s knowledge, its shareholders,
owners, employees, and agents, are not on the List of Specially Designated
Nationals and Blocked Persons  maintained by Treasury and have not been
designated by Treasury as a financial institution of primary money laundering
concern subject to special measures under Section 311 of the USA PATRIOT Act,
Pub. L. 107-56; (iii) to such Purchaser’s knowledge, the funds to be used to
acquire the Securities are not derived from activities that contravene
applicable anti-money laundering laws and regulations; (iv) such Purchaser is in
compliance with all other applicable anti-money laundering laws and regulations
and has implemented anti-money laundering procedures that comply with applicable
anti-money laundering laws and regulations, including, as applicable, the
requirements of the Bank Secrecy Act, as amended by the USA PATRIOT Act, Pub. L.
107-56; and (v) to the best of its knowledge (A) none of the funds to be
provided by such Purchaser are being tendered on behalf of a person or entity
who has not been identified to such Purchaser, and (B) upon the reasonable
request of the Company, such Purchaser agrees to re-certify in writing the
representations, warranties and covenants provided in this paragraph.
 
 
The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article III and the Transaction Documents.
 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1           Transfer Restrictions.
 
(a)           Compliance with Laws.  Notwithstanding any other provision of this
Article IV, each Purchaser covenants that the Securities may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state and federal
securities laws.  In connection with any transfer of the Securities other than
(i) pursuant to an effective registration statement, (ii) to the Company or
(iii)  in connection with a bona fide pledge (not including the transfer or
foreclosure thereon) as contemplated in Section 4.1(b), the Company may require
the transferor thereof to provide to the Company an opinion of counsel selected
by the transferor and reasonably acceptable to the Company, the form and
substance of which opinion shall be reasonably satisfactory to the Company, to
the effect that such transfer does not require registration of such transferred
Securities under the Securities Act or applicable state securities laws.  As a
condition of transfer, any such transferee shall agree in writing to be bound by
the terms of this Agreement and the Registration Rights Agreement and shall have
the rights and obligations of a Purchaser under this Agreement and the
Registration Rights Agreement with respect to such transferred Securities.
 
 
20

--------------------------------------------------------------------------------

 
(b)           Legends.  Certificates evidencing the Securities shall bear any
legend as required by the “blue sky” laws of any state and a restrictive legend
in substantially the following form, until such time as they are not required
under Section 4.1(c):
 
 
[THE OFFER AND SALE OF THESE SECURITIES AND THE SECURITIES ISSUABLE UPON
EXERCISE OF THESE SECURITIES HAVE NOT BEEN REGISTERED] [THE OFFER AND SALE OF
THESE SECURITIES HAVE NOT BEEN REGISTERED] UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, ASSIGNED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN EACH CASE IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY
LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY AND ITS TRANSFER AGENT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES
MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES; PROVIDED THAT IN CONNECTION
WITH ANY FORECLOSURE OR TRANSFER OF THE SECURITIES, THE TRANSFEROR SHALL COMPLY
WITH THE PROVISIONS [HEREIN], IN THE SECURITIES PURCHASE AGREEMENT AND THE
REGISTRATION RIGHTS AGREEMENT, AND UPON FORECLOSURE OR TRANSFER OF THE
SECURITIES, SUCH FORECLOSING PERSON OR TRANSFEREE SHALL COMPLY WITH ALL
PROVISIONS CONTAINED [HEREIN], IN THE SECURITIES PURCHASE AGREEMENT AND THE
REGISTRATION RIGHTS AGREEMENT.
 
The Company acknowledges and agrees that a Purchaser may from time to time
pledge, and/or grant a security interest in, some or all of the legended
Securities in connection with applicable securities laws, pursuant to a bona
fide margin agreement in compliance with a bona fide margin loan.  Such a pledge
would not be subject to approval or consent of the Company and no legal opinion
of legal counsel to the pledgee, secured party or pledgor shall be required in
connection with the pledge, but such legal opinion shall be required in
connection with a subsequent transfer or foreclosure following default by the
Purchaser transferee of the pledge.  No notice shall be required of such pledge,
but Purchaser shall promptly notify the Company of any such subsequent transfer
or foreclosure.  Each Purchaser acknowledges that the Company shall not be
responsible for any pledges relating to, or the grant of any security interest
in, any of the Securities or for any agreement, understanding or arrangement
between any Purchaser and its pledgee or secured party.  At the appropriate
Purchaser’s expense, the Company will execute and deliver such reasonable
documentation as such Purchaser may reasonably request in connection with a
pledge or transfer of the Securities, including the preparation and filing of
any required prospectus supplement under Rule 424(b)(3) of the Securities Act or
other applicable provision of the Securities Act to appropriately amend the list
of selling stockholders thereunder.  Each Purchaser acknowledges and agrees
that, except as otherwise provided in Section 4.1(c), any Securities subject to
a pledge or security interest as contemplated by this Section 4.1(b) shall
continue to bear the legend set forth in this Section 4.1(b) and be subject to
the restrictions on transfer set forth in Section 4.1(a).
 
 
21

--------------------------------------------------------------------------------

 
(c)           Removal of Legends.  The legend set forth in Section 4.1(b) above
shall be removed and the Company shall issue a certificate without such legend
or any other legend to the holder of the applicable Securities upon which it is
stamped or issue to such holder by electronic delivery at the applicable balance
account at the Depository Trust Company (“DTC”), if (i) such Securities are
registered for resale under the Securities Act, (ii) such Securities are sold or
transferred pursuant to Rule 144 (if the transferor is not an Affiliate of the
Company), or (iii) such Securities are eligible for sale under Rule 144, without
the requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such Securities and without volume or
manner-of-sale restrictions.  Following the earlier of (i) the Effective Date
and (ii) Rule 144 becoming available for the resale of Securities, without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such Securities and without volume or
manner-of-sale restrictions, the Company shall issue to the Transfer Agent the
Irrevocable Transfer Agent Instructions and obtain, if possible, any legal
opinion necessary for the Transfer Agent to comply with such instructions.  Any
fees (with respect to the Transfer Agent, Company Counsel or otherwise)
associated with the issuance of such opinion or the removal of such legend shall
be borne by the Company.  Following the Effective Date, or at such earlier time
as a legend is no longer required for certain Securities, the Company will
promptly, following the delivery by a Purchaser to the Company (with written
notice to the Company) of (i) a legended certificate representing Shares or
Warrant Shares (endorsed or with stock powers attached, signatures guaranteed,
and otherwise in the form necessary to effect the reissuance and/or transfer)
and an opinion of counsel to the extent required by Section 4.1(a) or (ii) an
Exercise Notice (as defined in the Warrants) in the manner stated in the
Warrants to effect the exercise of such Warrant in accordance with its terms,
deliver or cause to be delivered to such Purchaser a certificate representing
such Securities that is free from all restrictive legends.  The Company may not
make any notation on its records or give instructions to the Transfer Agent that
enlarge the restrictions on transfer set forth in this
Section 4.1(c).  Certificates for Shares or Warrant Shares subject to legend
removal hereunder may be transmitted by the Transfer Agent to the Purchasers by
crediting the account of the Purchaser’s prime broker with DTC as directed by
such Purchaser.
 
(d)           Irrevocable Transfer Agent Instructions.  The Company shall issue
irrevocable instructions to its transfer agent, and any subsequent transfer
agent, in the form of Exhibit F attached hereto (the “Irrevocable Transfer Agent
Instructions”) in accordance with Section 4.1(c). The Company represents and
warrants that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 4.1(d) (or instructions that are
consistent therewith) will be given by the Company to the Transfer Agent in
connection with this Agreement (other than those instructions contemplated in
Section 2.2(a)(vi)), and that the Securities shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement and the other Transaction Documents and applicable
law. The Company acknowledges that a breach by it of its obligations under this
Section 4.1(d) will cause irreparable harm to a Purchaser.  Accordingly, the
Company acknowledges that a remedy at law for a breach of its obligations under
this Section 4.1(d) will be inadequate and agrees, in the event of a breach by
the Company of the provisions of this Section 4.1(d), that a Purchaser shall be
entitled, in addition to all other available remedies, to an order and/or
injunction restraining any breach and requiring immediate issuance and transfer,
without the necessity of showing economic loss and without any bond or other
security being required.
 
(e)           [Intentionally Omitted]
 
(f)           Buy-In.  If by the third (3rd) Trading Day after receipt of all
documents necessary for the removal of the legends set forth in
Section 4.1(b) (pursuant to Section 4.1(c)) (or the fourth (4th) Trading Day if
any part of the necessary documentation is delivered after 5:00 p.m. New York
City time) (such date, the “Deadline Date”), the Company has failed to issue to
a Purchaser an unlegended certificate, then, in addition to all other remedies
available to such Purchaser, if on or after the Trading Day immediately
following the Deadline Date, such Purchaser purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the holder of shares of Common Stock that such Purchaser anticipated
receiving from the Company without any restrictive legend (a “Buy-In”), then the
Company shall, within three (3) Trading Days after the Company receives such
Purchaser’s written request and in such Purchaser’s sole discretion, either
(i) pay cash to the Purchaser in an amount equal to such Purchaser’s total
purchase price (including brokerage commissions, if any, that are reasonably
documented in Purchaser’s written request) for the shares of Common Stock so
purchased (the “Buy-In Price”), at which point the Company’s obligation to
deliver such certificate (and to issue such shares of Common Stock) shall
terminate, or (ii) promptly honor its obligation to deliver to such Purchaser a
certificate representing such shares of Common Stock and pay cash to the
Purchaser in an amount equal to the excess (if any) of the Buy-In Price over the
product of (a) such number of shares of Common Stock purchased in the Buy-In,
times (b) the Closing Bid Price of a share of Common Stock on the Deadline Date.
 
 
22

--------------------------------------------------------------------------------

 
4.2           Reservation of Common Stock.  The Company shall take all action
necessary to at all times have authorized, and reserved for the purpose of
issuance from and after the Closing Date, the number of shares of Common Stock
issuable upon exercise of the Warrants issued at the Closing (without taking
into account any limitations on exercise of the Warrants set forth in the
Warrants).
 
4.3           [Intentionally Omitted].
 
4.4           Integration.  The Company shall not, and shall use its
commercially reasonable efforts to ensure that no Affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) that
will be integrated with the offer or sale of the Securities for purposes of the
rules and regulations of any Trading Market such that it would require
stockholder approval prior to the closing of such other transaction unless
stockholder approval is obtained before the closing of such subsequent
transaction.
 
4.5           Securities Laws Disclosure; Publicity.  By 9:00 A.M., New York
City time, on the Trading Day immediately following the date hereof, the Company
shall issue a press release (the “Press Release”) reasonably acceptable to
Northland Securities Inc. disclosing all material terms of the transactions
contemplated hereby.  On or before 9:00 A.M., New York City time, on the second
(2nd) Trading Day immediately following the date hereof, the Company will file a
Current Report on Form 8-K with the Commission describing the terms of the
Transaction Documents (and including as exhibits to such Current Report on
Form 8-K the material Transaction Documents (including, without limitation, this
Agreement, the form of Warrant and the Registration Rights
Agreement)).  Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Purchaser or an Affiliate of any Purchaser, or include
the name of any Purchaser or an Affiliate of any Purchaser in any press release
or filing with the Commission (other than the Registration Statement) or any
regulatory agency or Trading Market, without the prior written consent of such
Purchaser, except (i) as required by federal securities law in connection with
(A) any registration statement contemplated by the Registration Rights Agreement
and (B) the filing of final Transaction Documents (including signature pages
thereto) with the Commission and (ii) to the extent such disclosure is required
by law, request of the Staff of the Commission or Trading Market regulations, in
which case the Company shall provide the Purchasers with prior notice of such
disclosure permitted under this subclause (ii).  From and after the issuance of
the Press Release, no Purchaser shall be in possession of any material,
non-public information regarding the Company or its Subsidiaries received from
the Company, any Subsidiary or any of their respective officers, directors,
employees or agents, that is not disclosed in the Press Release unless a
Purchaser shall have executed a written agreement regarding the confidentiality
and use of such information.  Except as contemplated by the penultimate sentence
of Section 3.2(i), each Purchaser, severally and not jointly with the other
Purchasers, covenants that until such time as the transactions contemplated by
this Agreement are required to be publicly disclosed by the Company as described
in this Section 4.5, such Purchaser will maintain the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).
 
 
23

--------------------------------------------------------------------------------

 
4.6           Stockholder Rights Plan.  No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that any
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, in either case solely by virtue of receiving
Securities under the Transaction Documents or under any other written agreement
between the Company and the Purchasers; provided, however, that no such
Purchaser, directly or indirectly, on its own behalf or as a member of a “group”
(as that term is defined in Section 13(d)(3) under the Exchange Act)
beneficially owns any equity in the Company prior to its purchase of the
Securities hereunder or while it holds or beneficially owns any Securities
purchased hereunder.
 
4.7           Non-Public Information.  Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
including this Agreement, or as expressly required by any applicable securities
law, the Company covenants and agrees that neither it, nor any other Person
acting on its behalf, will provide any Purchaser or its agents or counsel with
any information regarding the Company or its Subsidiaries that constitutes
material, non-public information regarding the Company or its Subsidiaries
without the express written consent of such Purchaser, unless prior thereto such
Purchaser shall have executed a written agreement regarding the confidentiality
and use of such information. The Company understands and confirms that each
Purchaser shall be relying on the foregoing covenant in effecting transactions
in securities of the Company.  To the extent that the Company delivers any
material, non-public information to a Purchaser without such Purchaser’s
consent, the Company hereby covenants and agrees that such Purchaser shall not
have any duty of confidentiality with respect to such material, non-public
information.
 
4.8           Use of Proceeds.  The Company shall use the net proceeds from the
sale of the Shares and Warrants hereunder for working capital and general
corporate purposes.
 
4.9           Form D; Blue Sky.  The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D.  The Company, on or
before the Closing Date, shall take such reasonable action as the Company shall
determine is necessary in order to obtain an exemption for or to qualify the
Securities for sale to the Purchasers under applicable securities or “Blue Sky”
laws of the states of the United States (or to obtain an exemption from such
qualification).
 
4.10           Subsequent Equity Sales.  From the date hereof until the later of
(i) ninety (90) days following the Closing Date and (ii) thirty (30) days after
the Effective Date (such later date, the “Trigger Date”), neither the Company
nor any Subsidiary shall directly or indirectly, offer, sell, grant any option
to purchase, or otherwise dispose of (or announce any offer, sale, grant or any
option to purchase or other disposition of) any of the Company’s or any
Subsidiary’s equity or equity equivalent securities, including without
limitation any debt, preferred stock or other instrument or security that is, at
any time during its life and under any circumstances, convertible into or
exchangeable or exercisable for Common Stock or Common Stock Equivalents (any
such offer, sale, grant, disposition or announcement being referred to as a
“Subsequent Placement”); provided, however, the thirty (30) day period set forth
in this Section 4.10 shall be extended for the number of Trading Days during
such period in which (i) trading in the Common Stock is suspended by any Trading
Market, or (ii) following the Effective Date, the Registration Statement is not
effective or the prospectus included in the Registration Statement may not be
used by the Purchasers for the resale of the Shares and Warrant
Shares.  Notwithstanding anything to the contrary contained herein, the
foregoing restriction and the requirements of Section 4.11 shall not apply to
(a) securities required to be issued pursuant to contractual obligations of the
Company in effect as of the date of this Agreement that are set forth on
Schedule 4.10, (b) equity securities issued or issuable pursuant to employee
benefit or purchase plans in effect as of the date of this Agreement or pursuant
to bona fide employee benefit or purchase plans established during the period
described in the first sentence of this Section 4.10 or (c) equity securities
issued as an "equity kicker" in connection with any direct or indirect
non-convertible debt financings, by the Company to a bank or venture fund whose
principal business is to lend money by way of non-convertible debt financing
(but not to a hedge fund or private equity fund) that is approved by the Board
of Directors; provided that the value of the "equity kicker" portion of any such
non-convertible debt financing, including warrants, options or other rights to
purchase capital stock and other interests convertible into capital stock of the
Company, shall not exceed such amounts which are customary in similar
transactions and in no event (i) shall such value exceed ten percent (10%) of
the value of the non-convertible indebtedness being borrowed, or (ii) the number
of shares of Common Stock or securities convertible into or exchangeable for
Common Stock issuable pursuant to this clause (c) exceed, in the aggregate, two
percent (2.0%) of the shares of Common Stock outstanding as of the date of this
Agreement.
 
 
24

--------------------------------------------------------------------------------

 
4.11           [Intentionally Omitted]
 
4.12           If the Company is unable to obtain, on or prior to Closing,
executed Lock-Up Agreements which include the bracketed language referred to in
footnote 1 to the Form of Lock-Up Agreement attached as Exhibit J, from the
Persons set forth on Exhibit K, the Company shall use reasonable best efforts to
cause the parties to such Lock-Up Agreements to re-execute such agreement with
the inclusion of such language.
 
ARTICLE V.
CONDITIONS PRECEDENT TO CLOSING
 
5.1           Conditions Precedent to the Obligations of the Purchasers to
Purchase Securities.  The obligation of each Purchaser to acquire Shares and
Warrants at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, on or prior to the Closing Date, of each of the following
conditions, any of which may be waived by such Purchaser (as to itself only):
 
(a)           Representations and Warranties.  The representations and
warranties of the Company contained herein shall be true and correct in all
material respects (except for those representations and warranties which are
qualified as to materiality or Material Adverse Effect, in which case such
representations and warranties shall be true and correct in all respects) as of
the date when made and as of the Closing Date, as though made on and as of such
date, except for such representations and warranties that speak as of a specific
date.
 
(b)           Performance.  The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing.
 
(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.
 
(d)           Consents.  The Company shall have obtained in a timely fashion any
and all consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Securities (including all Required
Approvals), all of which shall be and remain so long as necessary in full force
and effect.
 
(e)           Adverse Changes.  Since the date hereof, no event or series of
events shall have occurred that has had or would reasonably be expected to have
a Material Adverse Effect.
 
(f)           [Intentionally Omitted].
 
 
25

--------------------------------------------------------------------------------

 
(g)           No Suspensions of Trading in Common Stock.  The Common Stock shall
not  have been suspended, as of the Closing Date, by the Commission or the
Principal Trading Market from trading on the Principal Trading Market nor shall
suspension by the Commission or the Principal Trading Market have been
threatened, as of the Closing Date, either (A) in writing by the Commission or
the Principal Trading Market or (B) by falling below the minimum listing
maintenance requirements of the Principal Trading Market.
 
(h)           Company Deliverables.  The Company shall have delivered the
Company Deliverables in accordance with Section 2.2(a).
 
(i)           Compliance Certificate.  The Company shall have delivered to each
Purchaser a certificate, dated as of the Closing Date and signed by its Chief
Executive Officer or its Chief Financial Officer, dated as of the Closing Date,
certifying to the fulfillment of the conditions specified in Sections 5.1(a) and
(b) in the form attached hereto as Exhibit H.
 
(j)           Termination.  This Agreement shall not have been terminated as to
such Purchaser in accordance with Section 6.18.
 
5.2           Conditions Precedent to the Obligations of the Company to sell
Securities.  The Company’s obligation to sell and issue the Shares and Warrants
at the Closing to the Purchasers is subject to the fulfillment to the
satisfaction of the Company on or prior to the Closing Date of the following
conditions, any of which may be waived by the Company:
 
(a)           Representations and Warranties.  The representations and
warranties made by the Purchasers contained herein shall be true and correct in
all material respects (except for those representations and warranties which are
qualified as to materiality or Material Adverse Effect, in which case such
representations and warranties shall be true and correct in all respects) as of
the date when made, and as of the Closing Date as though made on and as of such
date, except for representations and warranties that speak as of a specific
date.
 
(b)           Performance.  Such Purchaser shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing Date.
 
(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.
 
(d)           Purchasers Deliverables.  Such Purchaser shall have delivered its
Purchaser Deliverables in accordance with Section 2.2(b).
 
(e)           Termination.  This Agreement shall not have been terminated as to
such Purchaser in accordance with Section 6.18 herein.
 
ARTICLE VI.
MISCELLANEOUS
 
6.1           Fees and Expenses.  The Company shall be responsible for the
payment of any placement agent’s fees, financial advisory fees, or broker’s
commissions (other than for Persons engaged by any Purchaser) relating to or
arising out of the transactions contemplated hereby, including, without
limitation, any fees or commissions payable to Northland Capital Markets. The
Company shall hold each Purchaser harmless against, any liability, loss or
expense (including, without limitation, reasonable attorney’s fees and
out-of-pocket expenses) arising in connection with any claim relating to any
such payment contemplated by the immediately preceding sentence.  Except as
otherwise set forth in the Transaction Documents, each party to this Agreement
shall pay the fees and expenses of their respective advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party in connection with the negotiation, preparation, execution, delivery and
performance of this Agreement.  The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the sale and
issuance of the Securities to the Purchasers; provided, that pursuant to Section
6 of the Warrants, the Company shall not be required to pay any tax that may be
payable in respect of any transfer involved in the registration of Warrant
Shares or the Warrants in a name other than that of the Purchaser or an
Affiliate thereof.
 
 
26

--------------------------------------------------------------------------------

 
6.2           Entire Agreement.  The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.  At or after the Closing, and without further
consideration, the Company and the Purchasers will execute and deliver to the
other such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents.
 
6.3           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile
(provided the sender receives a machine-generated confirmation of successful
transmission) at the facsimile number specified in this Section 6.3 prior to
5:00 P.M., New York City time, on a Trading Day, (b) the next Trading Day after
the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number specified in this Section 6.3 on a day that is
not a Trading Day or later than 5:00 P.M., New York City time, on any Trading
Day, (c) the Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service with next day delivery
specified, and (d) upon actual receipt by the party to whom such notice is
required to be given.  The address for such notices and communications shall be
as follows:
 
 

  If to the Company:   Augme Technologies, Inc.
43 West 24th Street, Suite 11B
New York, NY 10010
Phone: 800-825-8135
Facsimile No.: (212) 710-9259
Attention: Chief Executive Officer
 
  With a copy to:      Richardson & Patel LLP
10900 Wilshire Blvd., Suite 500
Los Angeles, CA 90024
Phone: (310) 208-1182
Facsimile No.: (310) 208-1154
Attention: Peter Hogan, Esq.
       
If to a Purchaser:
To the address set forth under such Purchaser’s name on the signature page
hereof;

 
                              
or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
6.4           Amendments; Waivers; No Additional Consideration.  No provision of
this Agreement may be waived, modified, supplemented or amended except in a
written instrument signed, in the case of an amendment, by the Company and the
Purchasers of at least two-thirds of the Shares purchased as of the Closing Date
or, in the case of a waiver, by the party against whom enforcement of any such
waiver is sought.  No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right.  No consideration shall be offered or paid to
any Purchaser to amend or consent to a waiver or modification of any provision
of this Agreement unless the same consideration is also offered to all
Purchasers who then hold Securities.
 
 
27

--------------------------------------------------------------------------------

 
6.5           Construction.  The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any
party.  This Agreement shall be construed as if drafted jointly by the parties,
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any provisions of this Agreement or any of
the Transaction Documents.
 
6.6           Successors and Assigns.  The provisions of this Agreement shall
inure to the benefit of and be binding upon the parties and their successors and
permitted assigns.  Except in the case of a Fundamental Transaction as
contemplated in the Warrants, this Agreement, or any rights or obligations
hereunder, may not be assigned by the Company without the prior written consent
of each Purchaser.  Any Purchaser may assign its rights hereunder in whole or in
part to any Person to whom such Purchaser assigns or transfers any Securities in
compliance with the Transaction Documents and applicable law, provided such
transferee shall agree in writing to be bound, with respect to the transferred
Securities, by the terms and conditions of the Transaction Documents that apply
to the “Purchasers.”
 
6.7           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except the Placement Agent is an intended third party
beneficiary of Section 3.1 hereof.
 
6.8           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Document (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts.  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum.  Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
 
28

--------------------------------------------------------------------------------

 
6.9           Survival.  Subject to applicable statute of limitations, the
representations, warranties, agreements and covenants contained herein shall
survive the Closing and the delivery of the Securities.
 
6.10           Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.
 
6.11           Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
6.12           Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion, from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights, unless such
rescission or withdrawal would materially prejudice the Company.
 
6.13           Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent.  The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities.  If a replacement certificate or
instrument evidencing any Securities is requested due to a mutilation thereof,
the Company may require delivery of such mutilated certificate or instrument as
a condition precedent to any issuance of a replacement.
 
6.14           Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.
 
6.15           Payment Set Aside.  To the extent that the Company makes a
payment or payments to any Purchaser pursuant to any Transaction Document or a
Purchaser enforces or exercises its rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
 
29

--------------------------------------------------------------------------------

 
6.16           Adjustments in Share Numbers and Prices.  In the event of any
stock split, subdivision, dividend or distribution to all stockholders of the
Company payable in shares of Common Stock (or other securities or rights
convertible into, or entitling the holder thereof to receive directly or
indirectly shares of Common Stock), combination or other similar
recapitalization or event occurring after the date hereof and prior to the
Closing, each reference in any Transaction Document to a number of shares or a
price per share shall be deemed to be amended to appropriately account for such
event.
 
6.17           Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document.  The decision of each Purchaser to
purchase Securities pursuant to the Transaction Documents has been made by such
Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or any Subsidiary which may
have been made or given by any other Purchaser or by any agent or employee of
any other Purchaser, and no Purchaser and any of its agents or employees shall
have any liability to any other Purchaser (or any other Person) relating to or
arising from any such information, materials, statement or opinions.  Nothing
contained herein or in any Transaction Document, and no action taken by any
Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Securities or enforcing its
rights under the Transaction Documents.  Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose.  Each Purchaser has been
represented by its own separate legal counsel in its review and negotiation of
the Transaction Documents.  For reasons of administrative convenience only,
Purchasers and their respective counsels have chosen to communicate with the
Company through Fredrikson & Byron, P.A., counsel to Northland Securities
Inc..  Each Purchaser acknowledges that Fredrikson & Byron, P.A. has rendered
legal advice to Northland Securities Inc. and not to such Purchaser in
connection with the transactions contemplated hereby, and that each such
Purchaser has relied for such matters on the advice of its own respective
counsel.  Each Purchaser also acknowledges that Richardson & Patel LLP has
rendered legal advice to the Company and not such Purchaser.  The Company has
elected to provide all Purchasers with the same terms and Transaction Documents
for the convenience of the Company and not because it was required or requested
to do so by any Purchaser.
 
6.18           Termination.  This Agreement may be terminated and the sale and
purchase of the Shares and the Warrants abandoned at any time prior to the
Closing by either the Company or any Purchaser (with respect to itself only)
upon written notice to the other, if the Closing has not been consummated on or
prior to 5:00 P.M., New York City time, on the Outside Date; provided, however,
that the right to terminate this Agreement under this Section 6.18 shall not be
available to any Person whose failure to comply with its obligations under this
Agreement has been the cause of or resulted in the failure of the Closing to
occur on or before such time.  Nothing in this Section 6.18 shall be deemed to
release any party from any liability for any breach by such party of the terms
and provisions of this Agreement or the other Transaction Documents or to impair
the right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents.  In the
event of a termination pursuant to this Section 6.18, the Company shall promptly
notify all non-terminating Purchasers.  Upon a termination in accordance with
this Section 6.18, the Company and the terminating Purchaser(s) shall not have
any further obligation or liability (including arising from such termination) to
the other, and no Purchaser will have any liability to any other Purchaser under
the Transaction Documents as a result therefrom.
 
 
30

--------------------------------------------------------------------------------

 
6.19           Indemnification.
 
(a)           In consideration of each Purchaser's execution and delivery of the
Transaction Documents and acquiring the Securities thereunder and in addition to
all of the Company's other obligations under the Transaction Documents, the
Company shall indemnify and hold harmless each Purchaser and all of its
stockholders, partners, members, officers, directors, employees and direct or
indirect investors and any of the foregoing Persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all losses, costs, fees, liabilities,
damages and expenses, and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any certificate, instrument or document contemplated hereby or thereby, (b) any
breach of any covenant, agreement or obligation of the Company contained in the
Transaction Documents or any certificate, instrument or document contemplated
hereby or thereby or (c) any cause of action, suit or claim brought or made
against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company, so long as any stockholder
bringing such suit is not an Affiliate of the Purchaser seeking indemnification)
and arising out of or resulting from (i) the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (ii) any transaction financed or to be
financed in whole or in part, directly or indirectly, with the proceeds of the
issuance of the Securities, or (iii) the status of such Purchaser or holder of
the Securities as an investor in the Company (other than to the extent such
action is based upon a breach of such Indemnitee’s representations, warranties
or covenants under this Agreement or any agreements or understandings such
Indemnitee may have with any such stockholder or any violations by the
Indemnitee of state or federal securities laws or any conduct by such Indemnitee
which constitutes fraud, gross negligence, willful misconduct or
malfeasance).  To the extent that the foregoing undertaking by the Company may
be unenforceable for any reason, the Company shall make the maximum contribution
to the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.
 
(b)           Promptly after receipt by an Indemnitee of notice of any demand,
claim or circumstances which could reasonably be expected to give rise to a
claim or the commencement of any action, proceeding (including any governmental
action or proceeding) or investigation in respect of which indemnity may be
sought such Indemnitee shall deliver to the Company a written notice of the
commencement thereof, and the Company shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnitee,
and the Company shall assume the payment of all fees and expenses; provided,
however, that an Indemnitee shall have the right to retain its own counsel with
fees and expenses of not more than one counsel for all Indemnitees to be paid by
the indemnifying party, if, in the reasonable judgment of counsel to such
Indemnitee, representation of both the Company and the Indemnitee by the same
counsel would be inappropriate due to actual or potential differing interests
between them; provided, however, that the Company shall not be responsible for
the fees and expenses for more than one counsel for all Indemnitees.  Legal
counsel referred to in the immediately preceding sentence shall be selected by
the Purchasers holding at least a majority of the Securities issued and issuable
hereunder.  The Indemnitee shall cooperate fully with the Company in connection
with any negotiation or defense of any such action or Indemnified Liabilities by
the Company and shall furnish to the Company all information reasonably
available to the Indemnitee that relates to such action or Indemnified
Liabilities.  The Company shall keep the Indemnitee reasonably apprised as to
the status of the defense or any settlement negotiations with respect
thereto.  The Company shall not be liable for any settlement of any action,
claim or proceeding effected without its prior written consent, provided,
however, that the Company shall not unreasonably withhold or delay its
consent.  The Company shall not, without the prior written consent of the
Indemnitee, which consent shall not be unreasonably withheld or delayed, consent
to entry of any judgment or enter into any settlement or other compromise which
(i) does not include as an unconditional term thereof the giving by the claimant
or plaintiff to such Indemnitee of a release from all liability in respect to
such Indemnified Liabilities or litigation, (ii) requires any admission of
wrongdoing by such Indemnitee, or (iii) obligates or requires an Indemnitee to
take, or refrain from taking, any action.  Following indemnification as provided
for hereunder, the Company shall be subrogated to all rights of the Indemnitee
with respect to all third parties, firms or corporations relating to the matter
for which indemnification has been made.  The failure to promptly deliver
written notice to the Company of any demand, claim or circumstances which could
reasonably be expected to give rise to a claim or the commencement of any
action, proceeding or investigation in respect of which indemnity may be
sought  shall not relieve the Company of its obligations to the Indemnitee under
this Section 6.19, except to the extent that the Company is prejudiced in its
ability to defend such action.
 
 
31

--------------------------------------------------------------------------------

 
(c)           The indemnification required by this Section 6.19 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Liabilities are
incurred.
 
(d)           The indemnity agreements contained herein shall be in addition
to  (x) any cause of action or similar right of the Indemnitee against the
indemnifying party or others, and (y) any liabilities the indemnifying party may
be subject to pursuant to the law.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
32

--------------------------------------------------------------------------------

 
 
 


 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
 

   
AUGME TECHNOLOGIES, INC.
 
By: _________________________________      
Name:  Paul R. Arena
Title:    Chief Executive Officer
                 

 
 


 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
 
 
 
 
33

--------------------------------------------------------------------------------

 
 
 
 
 
 

 
NAME OF PURCHASER:   _____________________     
 
                                                                                  
By:  ___________________________     
Name:
Title:
 
Aggregate Purchase Price (Subscription Amount):
$ ___________________                                                                                         
 
Number of Shares to be
Acquired:                                                                                          
 
Underlying Shares Subject to Warrant:
 
(25% of the number of Shares to be acquired)
 
Tax ID No.: ____________________
 
Address for Notice:
 
_______________________________
 
_______________________________
 
_______________________________
 
Telephone
No.:  ________________________                                                          
 
Facsimile
No.:  _________________________                                                         
 
E-mail
Address: ________________________                                                           
 
Attention: ____________________________      
 
   
Delivery Instructions:
(if different than above)
 
c/o ________________________
 
Street: ______________________                                                          
 
City/State/Zip: ________________                                                          
 
Attention:  ___________________                                                         
 
Telephone No.:   ______________  
 

 
 






 
 
34

--------------------------------------------------------------------------------

 
                                                     
EXHIBITS:
 
A:
Form of  Warrant
B:
[Intentionally Omitted]
C:
Form of Registration Rights Agreement
D-1:
Accredited Investor Questionnaire
D-2:
Stock Certificate Questionnaire
E:
Form of Opinion of Company Counsel
F:
Form of Irrevocable Transfer Agent Instructions
G:
Form of Secretary’s Certificate
H:
Form of Officer’s Certificate
I:
Wire Instructions
J:
Form of Lock-Up Agreement
K:
List of Directors and Executive Officers Executing Lock-Up Agreements

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
FORM OF WARRANT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
[Intentionally Omitted]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
FORM OF REGISTRATION RIGHTS AGREEMENT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 


 
INSTRUCTION SHEET
 
(to be read in conjunction with the entire Securities Purchase Agreement and
Registration Rights Agreement)
 
A.
Complete the following items in the Securities Purchase Agreement and/or
Registration Rights Agreement:

 
 
1.
Provide the information regarding the Purchaser requested on the signature page.
The Securities Purchase Agreement and the Registration Rights Agreement must be
executed by an individual authorized to bind the Purchaser.

 
 
2.
Exhibit D-1 – Accredited Investor Questionnaire:

 
Provide the information requested by the Accredited Investor Questionnaire
 
 
3.
Exhibit D-2 – Stock Certificate Questionnaire:

 
Provide the information requested by the Stock Certificate Questionnaire
 
 
4.
Annex B to the Registration Rights Agreement -- Selling Securityholder Notice
and Questionnaire

 
Provide the information requested by the Selling Securityholder Notice and
Questionnaire
 
 
5.
Return the signed Securities Purchase Agreement and Registration Rights
Agreement to:



Ted Warner
Northland Capital Markets
45 South 7th Street
Suite 2000
Minneapolis, MN 55402
Tel: 612-851-4906
Fax: 612-308-8293
Email: twarner@northlandcapitalmarkets.com
 
B.
Instructions regarding the transfer of funds for the purchase of Shares and
Warrants are set forth on Exhibit I to the Securities Purchase Agreement.

 


 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT D-1
 
ACCREDITED INVESTOR QUESTIONNAIRE
 
(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)
 
To:           Augme Technologies, Inc.
 
This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the shares of the
common stock, par value $0.0001 per share, and shares of common stock that may
be issued upon exercise of certain warrants (collectively, the “Securities”), of
Augme Technologies, Inc., a Delaware corporation (the “Corporation”).  The
Securities are being offered and sold by the Corporation without registration
under the Securities Act of 1933, as amended (the “Act”), and the securities
laws of certain states, in reliance on the exemptions contained in Section 4(2)
of the Act and on Regulation D promulgated thereunder and in reliance on similar
exemptions under applicable state laws.  The Corporation must determine that a
potential investor meets certain suitability requirements before offering or
selling Securities to such investor.  The purpose of this Questionnaire is to
assure the Corporation that each investor will meet the applicable suitability
requirements.  The information supplied by you will be used in determining
whether you meet such criteria, and reliance upon the private offering
exemptions from registration is based in part on the information herein
supplied.
 
This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security.  Your answers will be kept strictly
confidential.  However, by signing this Questionnaire, you will be authorizing
the Corporation to provide a completed copy of this Questionnaire to such
parties as the Corporation deems appropriate in order to ensure that the offer
and sale of the Securities will not result in a violation of the Act or the
securities laws of any state and that you otherwise satisfy the suitability
standards applicable to purchasers of the Securities.  All potential investors
must answer all applicable questions and complete, date and sign this
Questionnaire.  Please print or type your responses and attach additional sheets
of paper if necessary to complete your answers to any item.
 
PART A.                      BACKGROUND INFORMATION
 
Name of Beneficial Owner of the
Securities: _____________________________________________                                                                                                                                             
 
Business
Address:  _______________________________________________________________                                                                                                                                            
(Number and Street)
 
______________________________________________________________________________
(City)                                           (State)                                                                (Zip
Code)
 
Telephone Number:
(      ) ___________________________________________________________                                                                                                                                             
 
If a corporation, partnership, limited liability company, trust or other entity:
Type of
entity:  ___________________________________________________________________
                                                                                                                                            
State of formation: ___________________Approximate Date of
formation:______________________                                                                               
 
Were you formed for the purpose of investing in the securities being offered?
 
Yes ____                      No ____
 
 
 

--------------------------------------------------------------------------------

 
If an individual:
 
Residence
Address:  _______________________________________________________________                                                                                                                                            
(Number and Street)
 
______________________________________________________________________________
(City)                                           (State)                                                                (Zip
Code)
 
Telephone Number:
(      ) ___________________________________________________________                                                                                                                                              
 
Age: _______________  Citizenship: _________________   Where registered to
vote:____________
 
Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:
 


 
Are you a director or executive officer of the Corporation?
 
Yes ____                      No ____
 
Social Security or Taxpayer Identification
No. ____________________________________________                                                                                                                                             


 
PART B.                      ACCREDITED INVESTOR QUESTIONNAIRE
 
In order for the Company to offer and sell the Securities in conformance with
state and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each category applicable to you
as a Purchaser of Securities of the Company.
 
 
__ (1)
A bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity;

 
 
__ (2)
A broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934, as amended;

 
 
__ (3)
An insurance company as defined in Section 2(13) of the Securities Act;

 
 
__ (4)
An investment company registered under the Investment Company Act of 1940, as
amended (the “Investment Company Act”), or a business development company as
defined in Section 2(a)(48) of the Investment Company Act;

 
 
__ (5)
A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958, as amended;

 
 
__ (6)
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;

 
 
__ (7)
An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, as amended, if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such act, which is either a bank,
savings and loan association, insurance company, or registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors;

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
__ (8)
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940, as amended;

 
 
__ (9)
An organization described in Section 501(c)(3) of the Internal Revenue Code, as
amended, a corporation, Massachusetts or similar business trust, or partnership,
not formed for the specific purpose of acquiring the Securities, with total
assets in excess of $5,000,000;

 
 
__ (10)
A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Company;

 
 
__ (11)
A natural person whose individual net worth, or joint net worth with that
person’s spouse (in each case, excluding the value of such person’s primary
residence), at the time of his purchase exceeds $1,000,000;

 
 
__ (12)
A natural person who had an individual income in excess of $200,000 in each of
the two most recent years, or joint income with that person’s spouse in excess
of $300,000, in each of those years, and has a reasonable expectation of
reaching the same income level in the current year;

 
 
__ (13)
An executive officer or director of the Company;

 
 
__ (14)
An entity in which all of the equity owners qualify under any of the above
subparagraphs. If the undersigned belongs to this investor category only, list
the equity owners of the undersigned, and the investor category which each such
equity owner satisfies.

 
A.           FOR EXECUTION BY AN INDIVIDUAL:
 
 

____________________________ By ______________________________ Date     Print
Name: ________________________

                                                
 
B.           FOR EXECUTION BY AN ENTITY:
 
 

  Entity Name: _______________________     ____________________________ By
______________________________ Date     Print Name: ________________________  
Title: _____________________________

                                                
                                          
 
 
 

--------------------------------------------------------------------------------

 
C.           ADDITIONAL SIGNATURES (if required by partnership, corporation or
trust document):
 
 
 

  Entity Name: _______________________     ____________________________ By
______________________________ Date     Print Name: ________________________  
Title: _____________________________

                                                
 
 
 

  Entity Name: _______________________     ____________________________ By
______________________________ Date     Print Name: ________________________  
Title: _____________________________

                                                
                                                
                              
                                   
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT D-2
 
STOCK CERTIFICATE QUESTIONNAIRE
 
Pursuant to Section 2.2(b) of the Agreement, please provide us with the
following information:



1.
The exact name that the Securities are to be registered in (this is the name
that will appear on the stock certificate(s)).  You may use a nominee name if
appropriate:
 
(i)                                           
___           2.
The relationship between the Purchaser of the Securities and the Registered
Holder listed in response to Item 1 above:
 
(ii)                                           
___           3. 
The mailing address, telephone and telecopy number of the Registered Holder
listed in response to Item 1 above:
 
(iii)                                           
___           4.
The Tax Identification Number (or, if an individual, the Social Security Number)
of the Registered Holder listed in response to Item 1 above:
 
(iv)                                           
___

 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
FORM OF OPINION OF COMPANY COUNSEL
 
SUBJECT TO SUCH ASSUMPTIONS AND QUALIFICATIONS AS ARE CUSTOMARY FOR OPINIONS OF
THIS TYPE
 
1.
The Company is a corporation duly incorporated and validly existing as a
corporation under the laws of the State of Delaware and is in good standing
under such laws. The Company has requisite corporate power to own, lease and
operate its properties and assets, and to conduct its business as described in
the Disclosure Materials and to carry out and perform its obligations pursuant
to the Transaction Documents. The Company is qualified to do business as a
foreign corporation in the State of Arizona.

 
2.
The authorized capital stock of the Company consists of ______________ shares of
common stock, par value $0.0001 per share, ___________ shares of preferred
stock, par value $0.0001 per share.

 
3.
The Shares delivered on the date hereof have been duly authorized and are
validly issued, fully paid and non-assessable.  The Warrant Shares issuable upon
exercise of the Warrants based on the exercise price in effect on the date
hereof have been duly authorized and reserved for issuance and, when issued and
delivered upon exercise by a holder in accordance with the provisions of the
Warrants, will be duly authorized, validly issued, fully paid and
non-assessable.

 
4.
Each of the Transaction Documents has been duly authorized, executed and
delivered by the Company and constitutes a legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms.

 
5.
The execution and delivery by the Company of the Transaction Documents, the
performance by the Company of its obligations pursuant thereto, and the issuance
and sale of the Securities being delivered on the date hereof pursuant to the
Transaction Documents do not violate any provision of (i) the Certificate of
Incorporation or the bylaws of the Company; (ii) any U.S. federal or New York
state law known to us to be customarily applicable to transactions of the nature
contemplated in the Transaction Documents; or (iii) the General Corporation Law
of the State of Delaware.

 
6.
The execution and delivery by the Company of the Transaction Documents, the
performance by the Company of its obligations pursuant thereto, and the issuance
and sale of the Securities being delivered on the date hereof pursuant to the
Transaction Documents do not and will not, with or without the giving of notice
or the lapse of time, or both, (a) conflict with, or result in a breach of, any
of the terms or provisions of, or constitute a default under, or result in the
creation or modification of any lien, security interest, charge or encumbrance
upon any of the properties or assets of the Company pursuant to the terms of,
any agreement or instrument filed as an exhibit to the Registration Statement,
(b) result in any violation of the provisions of the Certificate of
Incorporation or bylaws of the Company, or (c) violate any federal or Delaware
law or, to our knowledge, any judgment, order or decree, rule or regulation
applicable to the Company of any court, domestic or foreign, or of any federal,
state or other regulatory authority or other governmental body having
jurisdiction over the Company, its properties or assets.

 
7.
No consent, approval, authorization of, or designation, declaration or filing
with any governmental authority on the part of the Company is required for the
valid execution and delivery of the Transaction Documents or the issuance and
sale of the Securities, except (i) such as may have been obtained or made under
the Securities Act or the Exchange Act, (ii) those that have been made under the
rules OTC Bulletin Board, (iii) such consents, approvals, authorizations,
orders, registrations or qualifications as may be required under applicable
state securities or Blue Sky laws in connection with the purchase and
distribution of the Securities, and (iv) as may be expressly contemplated by the
Transaction Documents.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
8.
No registration of the Securities under the Securities Act is required for the
offer and sale of the Securities to the Purchasers in the manner contemplated by
the Agreement, it being understood that no opinion is expressed as to any
subsequent resale of the Securities.

 
9.
Except as disclosed in the SEC Reports or otherwise expressly waived in writing,
there are no contracts, agreements or understandings known to us between the
Company and any person granting such person the right to require the Company to
file a registration statement under the Securities Act with respect to any
securities of the Company owned or to be owned by such person or to require the
Company to include such securities in the securities registered pursuant to the
Registration Statement.

 
 
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT F
 
FORM OF IRREVOCABLE TRANSFER AGENT INSTRUCTIONS
 
 As of _________, ____
 
[Name of Transfer Agent]
[Address]
[Address]
Attn:  _________________
 
Ladies and Gentlemen:
 
Reference is made to that certain Securities Purchase Agreement, dated as of
_____________, ___ (the “Agreement”), by and among Augme Technologies, Inc, a
Delaware corporation (the “Company”), and the purchasers named on the signature
pages thereto (collectively, and including permitted transferees, the
“Holders”), pursuant to which the Company is issuing to the Holders shares (the
“Shares”) of Common Stock of the Company, par value $0.0001 per share (the
“Common Stock”), and warrants (the “Warrants”), which are exercisable into
shares of Common Stock.
 
This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time and the
conditions set forth in this letter are satisfied), subject to any stop transfer
instructions that we may issue to you from time to time, if any:
 
(i)      to issue, from the share reserve established for the Warrants pursuant
to the instruction letter of the Company dated February [  ], 2011, certificates
representing shares of Common Stock at any time after a registration statement
covering resales of the Shares and the Warrant Shares has been declared
effective by the Securities and Exchange Commission (the “Commission”) under the
Securities Act of 1933, as amended (the “Securities Act”) or upon transfer or
resale of the Shares; and
 
(ii)      to issue shares of Common Stock upon the exercise of the Warrants (the
“Warrant Shares”) to or upon the order of a Holder from time to time upon
delivery to you of a properly completed and duly executed Exercise Notice, in
the form attached hereto as Annex I, which has been acknowledged by the Company
as indicated by the signature of a duly authorized officer of the Company
thereon together with indication of receipt of the exercise price therefor.
 
You acknowledge and agree that so long as you have received (a) written
confirmation from the Company with respect to clause (1) below or the Company’s
legal counsel with respect to clause (2) below that either (1) a registration
statement covering resales of the Shares and the Warrant Shares has been
declared and remains effective by the Commission under the Securities, or (2)
the Shares and the Warrant Shares have been sold in conformity with Rule 144
under the Securities Act (“Rule 144”) or are eligible for sale under Rule 144,
without the requirement for the Company to be in compliance with the current
public information required under Rule 144 as to such securities and without
volume or manner-of-sale restrictions and (b) if applicable, a copy of such
registration statement, then, unless otherwise required by law, promptly upon
your receipt of (i) original certificates representing the Shares (endorsed or
with stock powers attached, signatures guaranteed) or (ii) a notice of transfer
of Shares (along with the applicable Shares, endorsed or with stock powers
attached, signatures guaranteed) or the Exercise Notice, you shall issue the
certificates representing or issue to such Holder or transferee by electronic
delivery at the applicable balance account at the Depository Trust Company the
Shares and/or the Warrant Shares, as the case may be, registered in the names of
such Holders or transferees, as the case may be, and such certificates shall not
bear any legend restricting transfer of the Shares or the Warrant Shares thereby
and should not be subject to any stop-transfer restriction; provided, however,
that if such Shares and Warrant Shares are not registered for resale under the
Securities Act or able to be sold under Rule 144 without the requirement for the
Company to be in compliance with the current public information required under
Rule 144 as to such securities and without volume or manner-of-sale
restrictions, then the certificates for such Shares and/or Warrant Shares shall
bear the following legend:
 
 
 

--------------------------------------------------------------------------------

 
THE OFFER AND SALE OF THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OR
(B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN EACH CASE IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS TRANSFER
AGENT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES; PROVIDED THAT IN CONNECTION WITH ANY
FORECLOSURE OR TRANSFER OF THE SECURITIES, THE TRANSFERORS SHALL COMPLY WITH THE
PROVISIONS IN THE SECURITIES PURCHASE AGREEMENT AND THE REGISTRATION RIGHTS
AGREEMENT, AND UPON FORECLOSURE OR TRANSFER OF THE SECURITIES, SUCH FORECLOSING
PERSON OR TRANSFEREE SHALL COMPLY WITH ALL PROVISIONS CONTAINED IN THE
SECURITIES PURCHASE AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT.
 
A form of written confirmation from the Company that a registration statement
covering resales of the Shares and the Warrant Shares has been declared
effective by the Commission under the Securities Act is attached hereto as
Annex II.
 
Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions.
 
 

     
 
Very truly yours,
AUGME TECHNOLOGIES, INC.
 


 
By: _______________________                                                                   
Name: _____________________                                                     
Title:  ______________________     
               

 
                                               
 
Acknowledged and Agreed:
 
[NAME OF TRANSFER AGENT]
By: _______________________                                                                   
Name: _____________________                                                     
Title:  ______________________                                                            
 
Date:  _________________, ______
 
 
 
 
 

--------------------------------------------------------------------------------

 


 
Annex I
 
FORM OF EXERCISE NOTICE
 
[To be executed by the Holder to purchase shares of Common Stock under the
Warrant]
 
Ladies and Gentlemen:
 
(1)           The undersigned is the Holder of Warrant No. __________ (the
“Warrant”) issued by Augme Technologies, Inc., a Delaware corporation (the
“Company”).  Capitalized terms used herein and not otherwise defined herein have
the respective meanings set forth in the Warrant.
 
(2)           The undersigned hereby exercises its right to purchase __________
Warrant Shares pursuant to the Warrant.
 
(3)           The Holder intends that payment of the Exercise Price shall be
made as (check one):
 
           Cash Exercise
 
           “Cashless Exercise” under Section 10 of the Warrant
 
(4)           If the Holder has elected a Cash Exercise, the Holder shall pay
the sum of $___________ in immediately available funds to the Company in
accordance with the terms of the Warrant.
 
(5)           Pursuant to this Exercise Notice, the Company shall deliver to the
Holder Warrant Shares determined in accordance with the terms of the Warrant.
 
(6)           By its delivery of this Exercise Notice, the undersigned
represents and warrants to the Company that in giving effect to the exercise
evidenced hereby the Holder will not beneficially own in excess of the number of
shares of Common Stock (as determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934) permitted to be owned under Section 11 of the
Warrant to which this notice relates.
 


 
Dated:    ______________________                                       
 
Name of
Holder:_______________________                                                                
 
By: ________________________________      
Name: ______________________________                                                               
Title: _______________________________                                                               
(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
ACKNOWLEDGEMENT
 
The Company hereby acknowledges this Exercise Notice and receipt of the
appropriate exercise price and hereby directs [Name of Transfer Agent] to issue
the above indicated number of shares of Common Stock in accordance with the
Irrevocable Transfer Agent Instructions dated __________, ____, from the Company
and acknowledged and agreed to by [Name of Transfer Agent]
 
 
 

   
[NAME OF TRANSFER AGENT]
 
By: ________________________________      
Name: ______________________________                                                               
Title: _______________________________                                                                     
           

 
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
Annex II
 
FORM OF NOTICE OF EFFECTIVENESS OF REGISTRATION STATEMENT
 
[NAME OF TRANSFER AGENT]
[ADDRESS]
[ADDRESS]
Attn:  _________________
 
Re: Augme Technologies, Inc.
 
Ladies and Gentlemen:
 
Reference is hereby made to that certain Securities Purchase Agreement, dated as
of February __, 2011, entered into by and among Augme Technologies, Inc., a
Delaware corporation (the “Company”), and the purchasers named therein
(collectively, the “Purchasers”) pursuant to which the Company issued to the
Purchasers shares of the Company’s common stock, $0.0001 par value per share
(the “Common Stock”), and warrants exercisable for shares of Common Stock (the
“Warrants”).  Pursuant to that certain Registration Rights Agreement of even
date, the Company agreed to register the resale of the Common Stock, including
the shares of Common Stock issuable upon exercise of the Warrants (collectively,
the “Registrable Securities”), under the Securities Act of 1933, as amended (the
“Securities Act”). In connection with the Company’s obligations under the
Registration Rights Agreement, on __________, ____, the Company filed a
Registration Statement on Form S-1 (File No. 333-________) (the “Registration
Statement”) with the Securities and Exchange Commission (the “Commission”)
relating to the Registrable Securities which names each of the Purchasers as a
selling stockholder thereunder.
 
In connection with the foregoing, we advise you that the Commission has entered
an order declaring the Registration Statement effective under the Securities Act
at ____ [a.m.][p.m.] on __________, ____, and we have no knowledge, after
telephonic inquiry of a member of the staff, that any stop order suspending its
effectiveness has been issued or that any proceedings for that purpose are
pending before, or threatened by, the Commission and the Registrable Securities
are available for resale under the Securities Act pursuant to the Registration
Statement.
 
This letter shall serve as our standing notice to you that the Common Stock may
be freely transferred by the Purchasers pursuant to the Registration Statement.
You need not require further letters from us to effect any future legend-free
issuance or reissuance of shares of Common Stock to the Purchasers or the
transferees of the Purchasers, as the case may be, as contemplated by the
Company’s Irrevocable Transfer Agent Instructions dated __________, ____,
provided at the time of such reissuance, the Company has not otherwise notified
you that the Registration Statement is unavailable for the resale of the
Registrable Securities. This letter shall serve as our standing instructions
with regard to this matter.
 
 

   
Very truly yours,
 
AUGME TECHNOLOGIES, INC.
 
By:   ______________________________      
                 

 
                                                                 
 




 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT G
 
FORM OF SECRETARY’S CERTIFICATE
 
February [__], 2011
 
The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of Augme Technologies, Inc., a Delaware corporation (the
“Company”), and that as such he is authorized to execute and deliver this
certificate in the name and on behalf of the Company and in connection with the
Securities Purchase Agreement, dated as of February [__], 2011, by and among the
Company and the investors party thereto (the “Securities Purchase Agreement”),
and further certifies in his official capacity, in the name and on behalf of the
Company, the items set forth below.  Capitalized terms used but not otherwise
defined herein shall have the meaning set forth in the Securities Purchase
Agreement.
 
1.           Attached hereto as Exhibit A are true, correct and complete copies
of the resolutions duly adopted by the Board of Directors of the Company at a
meeting held on [___________] and the resolutions duly adopted by the duly
authorized Committee of the Board of Directors of the Company at a meeting held
on [___________].  Such resolutions have not in any way been amended, modified,
revoked or rescinded, have been in full force and effect since their adoption to
and including the date hereof and are now in full force and effect.
 
2.           Attached hereto as Exhibit B is a true, correct and complete copy
of the Certificate of Incorporation of the Company, together with any and all
amendments thereto currently in effect, and no action has been taken to further
amend, modify or repeal such Certificate of Incorporation, the same being in
full force and effect in the attached form as of the date hereof.
 
3.           Attached hereto as Exhibit C is a true, correct and complete copy
of the Bylaws of the Company and any and all amendments thereto currently in
effect, and no action has been taken to further amend, modify or repeal such
Bylaws, the same being in full force and effect in the attached form as of the
date hereof.
 
4.           Each person listed on Exhibit D has been duly elected or appointed
to the position(s) indicated opposite his name and is duly authorized to sign
the Securities Purchase Agreement and each of the Transaction Documents on
behalf of the Company, and the signature appearing opposite such person’s name
on Exhibit D is such person’s genuine signature.
 
 
 
 
[Signature Page Follows]


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, I have signed my name as of the date first above written.
 

   
By: ___________________________________                                                                   
Name:
Title: Secretary
           

 
 


I, Paul R. Arena, Chief Executive Officer, hereby certify that [NAME] is the
duly elected, qualified and acting Secretary of the Company and that the
signature set forth above is his true signature.
 
 
 
 

   
By: ________________________________                                                                   
Name: Paul R. Arena
Title: Chief Executive Officer
           

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
Resolutions
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
 
 
 
Certificate of Incorporation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


 
 EXHIBIT C
Bylaws
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 


 
 EXHIBIT D
Officer Signatures
 


Name
Position
Signature
 
Paul R. Arena
Chief Executive Officer and Chief Financial Officer
 
 
Phillip C. Rapp, Jr.
 
Chief Operating Officer
 



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT  H
 
FORM OF OFFICER’S CERTIFICATE
 
February [__], 2011
 
The undersigned, the Chief Executive Officer of Augme Technologies, Inc., a
Delaware corporation (the “Company”), pursuant to Section 5.1(i) of the
Securities Purchase Agreement, dated as of February [__], 2011 by and among the
Company and the investors signatory thereto (the “Securities Purchase
Agreement”), hereby represents, warrants and certifies as follows (capitalized
terms used but not otherwise defined herein shall have the meaning set forth in
the Securities Purchase Agreement):
 
 
1.
The representations and warranties of the Company contained in the Securities
Purchase Agreement are true and correct in all material respects (except for
those representations and warranties which are qualified as to materiality, in
which case, such representations and warranties shall be true and correct in all
respects) as of the date when made and as of the date hereof, as though made on
and as of such date, except for such representations and warranties that speak
as of a specific date.

 
 
2.
The Company has performed, satisfied and complied in all material respects with
all covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by it at or prior to the date
hereof.

 
[Signature Page Follows]


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, I have signed my name as of the date first above written.
 
 
 

   
By: _________________________________                                                                   
Name: Paul R. Arena
Title: Chief Executive Officer
           

 
 
 
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT I
 
WIRE INSTRUCTIONS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT J
 
FORM OF LOCK-UP AGREEMENT
 
_____________, _____
 


Northland Capital Markets
45 South 7th Street
Suite 2000
Minneapolis, MN 55402
 
Re:           Private Placement of Securities
 
Ladies and Gentlemen:
 
The undersigned understands that Northland Capital Markets proposes to act as
the exclusive placement agent (the “Placement Agent”), Augme Technologies, Inc.,
a Delaware corporation (the “Company”), in connection with a proposed private
placement (the “Offering”) of shares (the “Shares”) of common stock, par value
$0.0001 per share (the “Common Stock”) and warrants to purchase Common Stock
(the “Warrants” and together with the Shares, the “Securities”), of the Company.
 
In order to induce the Placement Agent to continue their efforts in connection
with the Offering, the undersigned hereby agrees that for a period (the “Lock-Up
Period”) from the date hereof until the later of (i) ninety (90) days following
the closing date of the Offering and (ii) thirty (30) days following the date of
effectiveness of the registration statement registering the resale of the Shares
and shares of Common Stock issuable upon exercise of the Warrants filed by the
Company with the Securities and Exchange Commission in connection with such
Offering, the undersigned will not, without the prior written consent of
Northland Capital Markets, directly or indirectly, (1) offer for sale, sell,
pledge or otherwise dispose of (or enter into any transaction or device which is
designed to, or could be expected to, result in the disposition by any person at
any time in the future of) any shares of Common Stock or securities convertible
into or exchangeable for Common Stock, or sell or grant options, rights or
warrants with respect to any shares of Common Stock or securities convertible
into or exchangeable for Common Stock (such securities, “Convertible
Securities”), (2) enter into any swap or other derivative transaction that
transfers to another, in whole or in part, any of the economic benefits or risks
of ownership of such shares of Common Stock, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of common
stock or other securities, in cash or otherwise; provided, however, that the
obligations under this letter agreement (the “Lock-Up Agreement”) shall not
apply to any Securities acquired in connection with the Offering.
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Notwithstanding the foregoing, the restrictions set forth in clause (1) and
(2) above shall not apply to (a) transfers (i) as a bona fide gift or gifts,
provided that the donee or donees thereof agree to be bound in writing by the
restrictions set forth herein, (ii) to any trust for the direct or indirect
benefit of the undersigned or the immediate family of the undersigned, provided
that the trustee of the trust agrees to be bound in writing by the restrictions
set forth herein, and provided further that any such transfer shall not involve
a disposition for value, (iii) with the prior written consent of the Placement
Agent, (iv) effected pursuant to any exchange of “underwater” options with the
Company, (v) to any beneficiary of the undersigned pursuant to a will or other
testamentary document or applicable laws of descent or (vi) to a spouse, former
spouse, child or other dependent pursuant to a domestic relations order or
pursuant to a settlement agreement in connection with a domestic relations
matter, provided that, other than with respect to such a transfer done pursuant
to a court order, the assignee or transferee thereof agrees to be bound in
writing by the restrictions set forth herein, (b) the acquisition or exercise of
an option or warrant to purchase shares of Common Stock (or any Convertible
Securities), including the sale of a portion of stock to be issued in connection
with such exercise to finance a “cashless” exercise, provided that any such
shares issued upon exercise of such option or warrant (or any Convertible
Securities) shall continue to be subject to the applicable provisions of this
Lock-Up Agreement, (c) the purchase or sale of the Company’s securities pursuant
to a plan, contract or instruction that satisfies all of the requirements of
Rule 10b5-1(c)(1)(i)(B) (a “10b5-1 Plan”) that was in effect prior to the date
hereof, (d) the entry into a 10b5-1 Plan, provided that no sales of the
Company’s securities may be effected until after the expiration of the Lock-Up
Period, or (e) the disposition of shares of Common Stock (or Convertible
Securities) to satisfy any tax withholding obligations upon the vesting of
shares of restricted Common Stock (or any Convertible Securities) held by the
undersigned.  For purposes of this Lock-Up Agreement, “immediate family” shall
mean any relationship by blood, marriage or adoption, not more remote than first
cousin.  None of the restrictions set forth in this Lock-Up Agreement shall
apply to Common Stock or Convertible Securities acquired in open market
transactions.  In addition, if the undersigned is a partnership, limited
liability company, trust, corporation or similar entity, it may distribute the
Common Stock or Convertible Securities to its partners, members or stockholders;
provided, however, that in each such case, prior to any such transfer, each
transferee shall execute a duplicate form of this Lock-Up Agreement or execute
an agreement, reasonably satisfactory to Northland Capital Markets, pursuant to
which each transferee shall agree to receive and hold such Common Stock or
Convertible Securities subject to the provisions hereof, and there shall be no
further transfer except in accordance with the provisions hereof.
 
The undersigned hereby agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent against the transfer of
securities of the Company held by the undersigned during the Lock-Up Period (as
may have been extended pursuant hereto), except in compliance with this Lock-Up
Agreement.
 
This Lock-Up Agreement shall automatically terminate and the undersigned shall
be released from all obligations under this Lock-Up Agreement upon the earliest
of (i) the date that is thirty (30) days after the date hereof, if the Offering
is not consummated by such date, and (ii) the termination of the Securities
Purchase Agreement (the “Purchase Agreement”) prior to payment for and delivery
of the Securities to be sold thereunder.
 
The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Agreement. This Lock-Up Agreement
is irrevocable.  The undersigned agrees that Purchasers of the Securities in the
Offering shall be intended third-party beneficiaries of the undersigned’s
obligations under this Lock-Up Agreement.
 
This Lock-Up Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflict of laws principles
thereof.
 

     
Very truly yours,
 
Print
Name: ____________________                                                                   
 
Print
Title:_____________________                                                                    
 
Signature:_____________________   
               

 
                                                                 
 
 
 

--------------------------------------------------------------------------------

 




 
EXHIBIT K
 
LIST OF DIRECTORS AND EXECUTIVE OFFICERS
 
EXECUTING LOCK-UP AGREEMENTS
 


 
Paul R. Arena
 
Phillip C. Rapp, Jr.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 


 

